U.S. $321,000,000

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT
(Long Term Facility)

 

Dated as of August 16, 2001

Among

 

COMPUTER SCIENCES CORPORATION

as Borrower

and

THE BANKS NAMED HEREIN

as Lenders

and

CITICORP USA, INC.

as Administrative Agent

and

SALOMON SMITH BARNEY INC.

as Arranger



--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

Page

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01

Certain Defined Terms

1

Section 1.02

Computation of Time Periods

11

Section 1.03

Accounting Terms

11

 

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

Section 2.01

The A Advances

11

Section 2.02

Making the A Advances

12

Section 2.03

The B Advances

14

Section 2.04

Fees.

17

Section 2.05

Termination and Reduction of the Commitments

18

Section 2.06

Repayment and Prepayment of A Advances

18

Section 2.07

Interest on A Advances

19

Section 2.08

Interest Rate Determination

19

Section 2.09

Voluntary Conversion or Continuation of A Advances

19

Section 2.10

Increased Costs

20

Section 2.11

Payments and Computations

21

Section 2.12

Taxes

22

Section 2.13

Sharing of Payments, Etc

24

Section 2.14

Evidence of Debt

24

Section 2.15

Use of Proceeds

25

Section 2.16

Extension of the Commitment Termination Date

25

Section 2.17

Substitution of Lenders

26

Section 2.18

Increased Commitments; Additional Lenders.

26

Section 2.19

Special Purpose Funding Vehicles.

27

 

ARTICLE III

CONDITIONS OF LENDING

Section 3.01

Condition Precedent to Second Amended and Restated Effective Date

28

Section 3.02

Conditions Precedent to Each A Borrowing

28

Section 3.03

Conditions Precedent to Each B Borrowing

29

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.01

Representations and Warranties of the Borrower

29

 

ARTICLE V

COVENANTS

Section 5.01

Affirmative Covenants of the Borrower

32

Section 5.02

Negative Covenants of the Borrower

35

 

ARTICLE VI

EVENTS OF DEFAULT

Section 6.01

Events of Default

38

 

ARTICLE VII

THE AGENT

Section 7.01

Authorization and Action

40

Section 7.02

Agent's Reliance, Etc

40

Section 7.03

CUSA and Affiliates

41

Section 7.04

Lender Credit Decision

41

Section 7.05

Indemnification

41

Section 7.06

Successor Agent

42

 

ARTICLE VIII

MISCELLANEOUS

Section 8.01

Amendments, Etc

42

Section 8.02

Notices, Etc

43

Section 8.03

No Waiver; Remedies

43

Section 8.04

Costs, Expenses and Indemnification

43

Section 8.05

Right of Set-off

44

Section 8.06

Binding Effect

45

Section 8.07

Assignments and Participations

45

Section 8.08

Governing Law

47

Section 8.09

Execution in Counterparts

47

Section 8.10

Consent to Jurisdiction; Waiver of Immunities

47

Section 8.11

Waiver of Trial by Jury

47

Section 8.12

Survival of Warranties

47

Section 8.13

Severability

48

Section 8.14

Headings

48

 

SCHEDULES

Schedule I

List of Applicable Lending Offices

Schedule II

Property of the Borrower and its Subsidiaries

Schedule III

Lenders' Commitments

 

EXHIBITS

Exhibit A-1

Form of Notice of A Borrowing

Exhibit A-2

Form of Notice of B Borrowing

Exhibit B

Form of Assignment and Acceptance

Exhibit C

Form of Opinion of Howard D. Fisk, Esq., Counsel for the Borrower

Exhibit D

Form of Extension Request

 



--------------------------------------------------------------------------------



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
(Long Term Facility)

Dated as of August 16, 2001

 

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT is

entered into as of August 16, 2001, among Computer Sciences Corporation, a
Nevada corporation (the "Borrower"), the financial institutions (the "Banks")
listed on Schedule III hereof, and Citicorp USA, Inc. ("CUSA"), as
administrative agent (the "Agent") for the Lenders hereunder.

 


WHEREAS, the Borrower, CSC Enterprises, a Delaware general partnership (the

"Partnership"), the Banks, and the Agent entered into the Amended and Restated
Credit Agreement (Long Term Facility) as of August 18, 2000 (the "Existing
Amended and Restated Credit Agreement");

 


WHEREAS, the Partnership and the Borrower have requested modification of

the terms of the Existing Amended and Restated Credit Agreement in several
respects, including deletion of the Partnership as a borrower;

 


WHEREAS, the Lenders, the Borrower, the Partnership and the Agent have

entered into an Amendment Agreement dated as of August 16, 2001 pursuant to
which the Existing Amended and Restated Credit Agreement has been amended and
restated (the "Second Amended and Restated Credit Agreement").

 


NOW, THEREFORE, in consideration of the premises and the agreements,

provisions and covenants herein contained, the Borrower, the Lenders and the
Agent agree as follows:



ARTICLE 1
DEFINITIONS AND ACCOUNTING TERMS



 

Section 1.01

     Certain Defined Terms. As used in this Agreement, the

following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):

 

 


"A Advance" means an advance by a Lender to the Borrower as part of an A

 

Borrowing and refers to a Base Rate Advance or a Eurodollar Rate Advance, each
of which shall be a "Type" of A Advance.

 

 


"A Borrowing" means a borrowing consisting of A Advances of the same Type

 

made on the same day to the Borrower pursuant to the same Notice of A Borrowing
by each of the Lenders pursuant to Section 2.01.

 

 


"Adjusted Eurodollar Rate" means, for any Interest Period for each Eurodollar

 

Rate Advance comprising part of the same A Borrowing, an interest rate per annum
equal to the rate per annum obtained by dividing (i) (A) the rate per annum
(rounded upward to the nearest 1/16 of one percent) that appears on the Dow
Jones Markets (Telerate) page 3750 (or such other comparable page as may, in the
opinion of Agent, replace such page for the purpose of displaying such rate)
with maturities comparable to such Interest Period as of approximately 11:00
a.m. (London time) two Business Days before the first day of such Interest
Period or (B) if such rate is not available at such time for any reason, the
arithmetic average (rounded upward to the nearest 1/16 of one percent) of the
offered quotations, if any, to first class banks in the London interbank market
by Citibank for Dollar deposits of amounts in same day funds comparable to the
principal amount of CUSA's Eurodollar Rate Advance for which the Adjusted
Eurodollar Rate is then being determined with maturities comparable to such
Interest Period as of approximately 11:00 A.M. (London time) two Business Days
before the first day of such Interest Period by (ii) a percentage equal to 100%
minus the Eurodollar Rate Reserve Percentage.

 

 


"Advance" means an A Advance or a B Advance.

 

 


"Affiliate" means, as to any Person, any other Person that, directly or
indirectly,

 

controls, is controlled by or is under common control with such Person or is a
director or executive officer (as such term is used in Regulation S-K
promulgated under the Securities Act of 1933, as amended) of such Person.

 

 


"Agreement" means this Second Amended and Restated Credit Agreement, as this

 

Second Amended and Restated Credit Agreement may be amended, supplemented or
otherwise modified from time to time.

 

 


"Applicable Lending Office" means, with respect to each Lender, such Lender's

 

Domestic Lending Office in the case of a Base Rate Advance, and such Lender's
Eurodollar Lending Office in the case of a Eurodollar Rate Advance and, in the
case of a B Advance, the office of such Lender notified by such Lender to the
Agent as its Applicable Lending Office with respect to such B Advance.

 

 


"Applicable Margin" means, for any period for which any interest payment is to

 

be made with respect to any Eurodollar Rate Advance, the interest rate per annum
derived by dividing (i) the sum of the Daily Margins for each of the days
included in such period by (ii) the number of days included in such period.

 

 


"Assignment and Acceptance" means an assignment and acceptance entered into

 

by a Lender and an Eligible Assignee, and accepted by the Agent, in
substantially the form of Exhibit B hereto.

 

 


"B Advance" means an advance by a Lender to the Borrower as part of a B

 

Borrowing resulting from the auction bidding procedure described in Section
2.03.

 

 


"B Borrowing" means a borrowing consisting of B Advances made on the same

 

day to the Borrower pursuant to the same Notice of B Borrowing by each of the
Lenders whose offer to make one or more B Advances as part of such borrowing has
been accepted by the Borrower under the auction bidding procedure described in
Section 2.03.

 

 


"B Reduction" has the meaning specified in Section 2.01.

 

 


"Base Rate" means, for any period, a fluctuating interest rate per annum as
shall

 

be in effect from time to time which rate per annum shall at all times be equal
to the highest of:

 

 

 


(a)     the rate of interest announced publicly by Citibank in New

 

 

York, New York, from time to time, as Citibank's base rate;

 

 

 


(b)     the sum of (A) 1/2 of one percent per annum plus (B) the

 

 

rate obtained by dividing (x) the latest three-week moving average of secondary
market morning offering rates in the United States for three-month certificates
of deposit of major United States money market banks (such three-week moving
average being determined weekly by Citibank on the basis of such rates reported
by certificate of deposit dealers to and published by the Federal Reserve Bank
of New York or, if such publication shall be suspended or terminated, on the
basis of quotations for such rates received by Citibank, in either case adjusted
to the nearest 1/4 of one percent or, if there is no nearest 1/4 of one percent,
to the next higher 1/4 of one percent), by (y) a percentage equal to 100% minus
the average of the daily percentages specified during such three-week period by
the Board of Governors of the Federal Reserve System for determining the maximum
reserve requirement (including, but not limited to, any marginal reserve
requirements for Citibank in respect of liabilities consisting of or including
(among other liabilities) three-month nonpersonal time deposits of at least
$100,000), plus (C) the average during such three-week period of the daily net
annual assessment rates estimated by Citibank for determining the current annual
assessment payable by Citibank to the Federal Deposit Insurance Corporation for
insuring three-month deposits in the United States; or

 

 

 


(c)     1/2 of one percent per annum above the Federal Funds

 

 

Rate.

 

 


"Base Rate Advance" means an A Advance which bears interest as provided in

 

Section 2.07(a).

 

 


"Borrower" means Computer Sciences Corporation, a Nevada corporation.

 

 


"Borrowing" means an A Borrowing or a B Borrowing.

 

 


"Business Day" means a day of the year on which banks are not required or

 

authorized to close in New York City and, if the applicable Business Day relates
to any Eurodollar Rate Advances, on which dealings are carried on in the London
interbank market.

 

 


"Capital Lease" means, with respect to any Person, any lease of any property by

 

that Person as lessee which would, in conformity with GAAP, be required to be
accounted for as a capital lease on the balance sheet of that Person.

 

 


"Citibank" means Citibank, N.A.

 

 


"Code" means the Internal Revenue Code of 1986, as amended.

 

 


"Commercial Paper" means commercial paper issued by the Borrower from time

 

to time.

 

 


"Commitment" has the meaning specified in Section 2.01.

 

 


 "Commitment Termination Date" means, with respect to any Lender,

 

August 20, 2004, or such later date to which the Commitment Termination Date of
such Lender may be extended from time to time pursuant to Section 2.16 (or if
any such date is not a Business Day, the next preceding Business Day).

 

 


"Consolidated EBITDA" means, for any period (i) the sum of (A) net income,

 

plus

(B) taxes on income, plus (C) net interest expense, plus (D) depreciation
expense, plus (E) amortization expense of goodwill, financing costs and other
intangibles, plus (F) extraordinary losses, plus (G) other non-cash charges to
the extent deducted from net income, minus extraordinary gains.

 

 


"Consolidated Total Capitalization" means, as of any date of determination,

 

the sum of (a) consolidated stockholders' equity of the Borrower and its
Subsidiaries determined in accordance with GAAP, (b) Consolidated Total Debt and
(c) Equity-linked Debt.

 

 


"Consolidated Total Debt" means, as of any date of determination, all Debt

 

(excluding Equity-linked Debt) of the Borrower and its Subsidiaries on a
consolidated basis.

 

 


"Convert," "Conversion" and "Converted" each refers to a conversion of A

 

Advances of one Type into A Advances of another Type pursuant to Section 2.09.

 

 


"Daily Margin" means, for any date of determination, the interest rate per annum

 

set forth in the table below that corresponds to (i) the Level applicable to
such date of determination and (ii) the Utilization Ratio applicable to such
date of determination:





 

Daily Margin when
Utilization Ratio
is equal to or
less than 0.35:1.00

Daily Margin when
Utilization Ratio is greater
than 0.35:1.00 but less
than or equal to 0.65:1.00

Daily Margin when
Utilization Ratio
is greater than
0.65:1.00

 

 

 

 

 

 

 

 

Level 1

     0.125%

          0.175%

     0.30%

 

 

Level 2

     0.15%

          0.20%

     0.325%

 

 

Level 3

     0.225%

          0.325%

     0.575%

 

 

Level 4

     0.30%

          0.40%

     0.65%

 

 





 

 


For purposes of this definition, (a) "Utilization Ratio" means, as of any date

 

of determination, the ratio of (1) the aggregate outstanding principal amount of
all Advances as of such date to (2) the aggregate amount of all Commitments in
effect as of such date (whether used or unused and without giving effect to any
B Reduction), (b) if any change in the Rating established by S&P or Moody's
shall result in a change in the Level, the change in the Daily Margin shall be
effective as of the date on which such rating change is publicly announced (in
the case of a public rating) or is disclosed to the Borrower (in the case of a
private rating), (c) if Ratings are unavailable from both S&P and Moody's for
any reason for any day, then the applicable Level for such day shall be deemed
to be Level 4 (or, if the Majority Lenders consent in writing, such other Level
as may be reasonably determined by the Majority Lenders from a rating with
respect to Long-Term Debt of the Borrower for such day established by another
rating agency reasonably acceptable to the Majority Lenders) and (d) if a Rating
is not available from S&P or Moody's (but not both) for any reason for any day,
then the applicable Level



 

 


"Debt" means, with respect to any Person, (i) indebtedness of such Person for

 

borrowed money, (ii) obligations of such Person evidenced by bonds, debentures,
notes or other similar instruments, (iii) obligations of such Person to pay the
deferred purchase price of property or services, excluding trade payables or
accrued expenses arising in the ordinary course of business, (iv) obligations of
such Person as lessee under Capital Leases, and (v) obligations of such Person
under direct or indirect guaranties in respect of, and obligations of such
Person (contingent or otherwise) to purchase or otherwise acquire, or otherwise
to assure a creditor against loss in respect of, indebtedness or obligations of
others of the kinds referred to in clauses (i) through (iv) above; provided that
"Debt" shall not include borrowings against the cash surrender value of life
insurance policies covering employees of the Borrower or its Affiliates and
owned by the Borrower so long as (x) recourse for such borrowings is limited to
such policies and the proceeds thereof and (y) any value assigned to such
policies on the consolidated financial statements of the Borrower and its
Subsidiaries is net of the amount of such borrowings.

 

 


"Domestic Lending Office" means, with respect to any Lender, the office of such

 

Lender specified as its "Domestic Lending Office" opposite its name on
Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender, or such other office of such Lender as such Lender may from
time to time specify to the Borrower and the Agent.

 

 


"Eligible Assignee" means any financial institution or entity engaged in the

 

business of extending revolving credit approved in writing by the Borrower and
the Agent as an Eligible Assignee for purposes of this Agreement, provided that
the Borrower's and the Agent's approval shall not be unreasonably withheld, and
provided further that no such approval shall be required in the case of an
assignment by a Bank to an Affiliate of such Bank.

 

 


"Environmental Law" means any and all statutes, laws, regulations,

 

ordinances, rules, judgments, orders, decrees, permits, concessions, grants,
franchises, licenses, agreements or other governmental restrictions of any
federal, state or local governmental authority within the United States or any
State or territory thereof and which relate to the environment or the release of
any materials into the environment.

 

 


"Equity-linked Debt" means Debt that is required to be converted at,

 

or prior to, maturity into equity securities of the Borrower.

 

 


"ERISA" means the Employee Retirement Income Security Act of 1974,

 

as amended from time to time, and the regulations promulgated and rulings issued
thereunder.

 

 


"ERISA Affiliate" means any Person who for purposes of Title IV

 

of ERISA is a member of the Borrower's controlled group, or under common control
with the Borrower, within the meaning of Section 414 of the Code and the
regulations promulgated and rulings issued thereunder.

 

 


"ERISA Event" means (i) the occurrence of a reportable event, within the

 

meaning of Section 4043 of ERISA, unless the 30-day notice requirement with
respect thereto has been waived by the PBGC; (ii) the provision by the
administrator of any Pension Plan of a notice of intent to terminate such
Pension Plan pursuant to Section 4041(a)(2) of ERISA (including any such notice
with respect to a plan amendment referred to in Section 4041(e) of ERISA);
(iii) the cessation of operations at a facility in the circumstances described
in Section 4062(e) of ERISA; (iv) the withdrawal by the Borrower or an ERISA
Affiliate from a Multiple Employer Plan during a plan year for which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (v) the failure
by the Borrower or any ERISA Affiliate to make a payment to a Pension Plan
required under Section 302(f)(1) of ERISA, which Section imposes a lien for
failure to make required payments; (vi) the adoption of an amendment to a
Pension Plan requiring the provision of security to such Pension Plan, pursuant
to Section 307 of ERISA; or (vii) the institution by the PBGC of proceedings to
terminate a Pension Plan, pursuant to Section 4042 of ERISA, or the occurrence
of any event or condition which, in the reasonable judgment of the Borrower,
might constitute grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, a Pension Plan.

 

 


"Eurocurrency Liabilities" has the meaning assigned to that term in

 

Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.

 

 


"Eurodollar Lending Office" means, with respect to any Lender, the office

 

of such Lender specified as its "Eurodollar Lending Office" opposite its name on
Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to the Borrower and the Agent.

 

 


"Eurodollar Rate Advance" means an A Advance which bears interest as

 

provided in Section 2.07(b).

 

 


"Eurodollar Rate Reserve Percentage" of any Lender for any Interest Period

 

for any Eurodollar Rate Advance means the reserve percentage applicable during
such Interest Period (or if more than one such percentage shall be so
applicable, the daily average of such percentages for those days in such
Interest Period during which any such percentage shall be so applicable) under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirements (including, without limitation, any emergency, supplemental or
other marginal reserve requirement) for such Lender with respect to liabilities
or assets consisting of or including Eurocurrency Liabilities having a term
equal to such Interest Period.

 

 


"Events of Default" has the meaning specified in Section 6.01.

 

 


"Existing Amended and Restated Credit Agreement" means the Amended

 

and Restated Credit Agreement dated as of August 18, 2000, among the
Partnership, the Borrower, the lenders party thereto and CUSA, as agent for such
lenders, as amended.



 

 


"Federal Funds Rate" means, for any period, a fluctuating interest rate per

 

annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.



 

 


"GAAP" means generally accepted accounting principles set forth in the

 

opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as may be approved by a significant segment of the accounting
profession, which are applicable to the circumstances as of the date of
determination.

 

 


"Granting Lender" has the meaning specified in Section 2.19.



 

 


"Insufficiency" means, with respect to any Pension Plan, the amount, if any,

 

of its unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.

 

 


"Interest Period" means, for each Eurodollar Rate Advance comprising

 

part of the same A Borrowing, the period commencing on the date of such
Eurodollar Rate Advance, or on the date of continuation of such Advance as a
Eurodollar Rate Advance upon expiration of successive Interest Periods
applicable thereto, or on the date of Conversion of a Base Rate Advance into a
Eurodollar Rate Advance, and ending on the last day of the period selected by
the Borrower pursuant to the provisions below. The duration of each such
Interest Period shall be one, two, three or six months, as the Borrower may
select in the Notice of Borrowing or the Notice of Conversion/Continuation for
such Advance; provided, however, that:



 

 

 


     (i)     the Borrower may not select any Interest Period which ends after

 

 

the earliest Commitment Termination Date of any Lender then in effect;

 

 

 


     (ii)     Interest Periods commencing on the same date for A Advances

 

 

comprising part of the same A Borrowing shall be of the same duration; and

 

 

 


     (iii)     whenever the last day of any Interest Period would otherwise

 

 

occur on a day other than a Business Day, the last day of such Interest Period
shall be extended to occur on the next succeeding Business Day, provided, that
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day.



 

 


"Lenders" means the Banks listed on Schedule III hereof and each Eligible

 

Assignee that shall become a party hereto pursuant to Section 8.07.

 

 


"Level" means Level 1, Level 2, Level 3 or Level 4, as the case may be.

 

 


"Level 1" means that, as of any date of determination, the higher of the

 

Ratings is equal to or better than A+ or A1, as applicable, as of such date of
determination.

 

 


"Level 2" means that, as of any date of determination, the higher of the

 

Ratings is equal to A or A2, as applicable, as of such date of determination.

 

 


"Level 3" means that, as of any date of determination, the higher of the

 

Ratings is equal to A- or A3, as applicable, as of such date of determination.

 

 


"Level 4" means that, as of any date of determination, the higher of the

 

Ratings is equal to or lower than BBB+ or Baa1, as applicable, as of such date
of determination, or the only Rating is a private rating and the Borrower will
not authorize the applicable rating agency to make such Rating available to the
Agent and the Lenders.

 

 


"Lien" means any lien, mortgage, pledge, security interest, charge or

 

encumbrance of any kind (including any conditional sale or other title retention
agreement and any lease in the nature thereof).

 

 


"Long-Term Debt" means senior, unsecured, long-term debt securities of the

 

Borrower.



 

 


"Majority Lenders" means at any time Lenders holding greater than 50%

 

of the then aggregate unpaid principal amount of the A Advances held by Lenders,
or, if no such principal amount is then outstanding, Lenders having greater than
50% of the Commitments (provided that, for purposes hereof, neither the
Borrower, nor any of its Affiliates, if a Lender, shall be included in (i) the
Lenders holding such amount of the A Advances or having such amount of the
Commitments or (ii) determining the aggregate unpaid principal amount of the A
Advances or the total Commitments).

 

 


"Moody's" means Moody's Investors Service, Inc.

 

 


"Multiemployer Plan" means a "multiemployer plan" as defined in

 

Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate of the
Borrower is making, or is obligated to make, contributions or has within any of
the preceding six plan years been obligated to make or accrue contributions.

 

 


"Multiple Employer Plan" means a single employer plan, as defined in

 

Section 4001(a)(15) of ERISA, which (i) is maintained for employees of the
Borrower or an ERISA Affiliate and at least one Person other than the Borrower
and its ERISA Affiliates or (ii) was so maintained and in respect of which the
Borrower or an ERISA Affiliate could have liability under Section 4063, 4064 or
4069 of ERISA in the event such plan has been or were to be terminated.



 

 


"Non-Hostile Acquisition" means an acquisition (whether by purchase of capital

 

stock or assets, merger or otherwise) which has been approved by resolutions of
the Board of Directors of the Person being acquired or by similar action if the
Person is not a corporation and as to which such approval has not been
withdrawn.

 

 


"Notice of A Borrowing" has the meaning specified in Section 2.02(a).

 

 


"Notice of a B Borrowing" has the meaning specified in Section 2.03(a).

 

 


"Notice of Borrowing" means the Notice of A Borrowing or the Notice of B

 

Borrowing or both, as the context may require.

 

 


"Notice of Conversion/Continuation" has the meaning specified in Section 2.09.



 

 


"PBGC" means the U.S. Pension Benefit Guaranty Corporation.

 

 


"Pension Plan" means a Single Employer Plan or a Multiple Employer Plan

 

or both.

 

 


"Person" means an individual, partnership, corporation, business trust, joint

 

stock company, trust, unincorporated association, joint venture or other entity,
or a government or any political subdivision or agency thereof.

 

 


"Potential Event of Default" means a condition or event which, after notice

 

or lapse of time or both, would constitute an Event of Default if that condition
or event were not cured or removed within any applicable grace or cure period.



 

 


"Rating" means a public or private rating established by S&P or Moody's

 

with respect to the Long-Term Debt or, if there is no Long-Term Debt
outstanding, a private rating established by S&P or Moody's.

 

 


"Register" has the meaning specified in Section 8.07(c).



 

 


"S&P" means Standard & Poor's Ratings Group.

 

 


"SEC" means the Securities and Exchange Commission and any successor

 

agency.

 

 


"Second Amended and Restated Effective Date" means August 16, 2001,

 

so long as the conditions precedent set forth in Section 3.01 have been
satisfied.

 

 


"Significant Subsidiary" means, at any time, any Subsidiary of the Borrower

 

which accounts for more than 5% of consolidated total assets or 5% of
consolidated revenue of the Borrower and its Subsidiaries determined in
accordance with GAAP.

 

 


"Single Employer Plan" means a single employer plan, as defined in Section

 

4001(a)(15) of ERISA, which (i) is maintained for employees of the Borrower or
any ERISA Affiliate and no Person other than the Borrower and its ERISA
Affiliates or (ii) was so maintained and in respect of which the Borrower or an
ERISA Affiliate could have liability under Section 4062 or 4069 of ERISA in the
event such plan has been or were to be terminated.

 

 


"SPC" has the meaning specified in Section 2.19.

 

 


"Subsidiary" of any Person means any corporation, association, partnership

 

or other business entity of which at least 50% of the total voting power of
shares of stock or other securities entitled to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by such Person or one or more of the other Subsidiaries
of that Person or a combination thereof.



 

 


"Termination Date" means, with respect to any Lender, the earlier of (i) the

 

Commitment Termination Date of such Lender and (ii) the date of termination in
whole of the Commitments of all Lenders pursuant to Section 2.05 or 6.01.

 

 


"Type" means, with reference to an A Advance, a Base Rate Advance or a

 

Eurodollar Rate Advance.

 

 


"Withdrawal Liability" has the meaning given such term under Part I

 

of Subtitle E of Title IV of ERISA.



 

 

Section 1.02

     Computation of Time Periods. In this Agreement in the

computation of periods of time from a specified date to a later specified date,
the word "from" means "from and including" and the words "to" and "until" each
means "to but excluding".

 

 


Section 1.03     Accounting Terms. All accounting terms not specifically

defined herein shall be construed in accordance with GAAP consistent with those
applied in the preparation of the financial statements referred to in Section
4.01(e). All computations determining compliance with financial covenants or
terms, including definitions used therein, shall be prepared in accordance with
generally accepted accounting principles in effect at the time of the
preparation of, and in conformity with those used to prepare, the historical
financial statements delivered to the Lenders pursuant to Section 4.01(e). If at
any time the computations for determining compliance with financial covenants or
provisions relating thereto utilize generally accepted accounting principles
different than those then being utilized in the financial statements being
delivered to the Lenders, such financial statements shall be accompanied by a
reconciliation statement.



ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES



 

 

Section 2.01

     The A Advances. Each Lender severally agrees, on the terms

and conditions hereinafter set forth, to make A Advances to the Borrower from
time to time on any Business Day during the period from the Second Amended and
Restated Effective Date until the Termination Date of such Lender in an
aggregate amount not to exceed at any time outstanding the amount set opposite
such Lender's name on Schedule III hereto or, if such Lender has entered into
any Assignment and Acceptance, set forth for such Lender in the Register
maintained by the Agent pursuant to Section 8.07(c), as such amount may be
reduced pursuant to Section 2.05 (such Lender's "Commitment"), provided that the
aggregate amount of the Commitments of the Lenders shall be deemed used from
time to time to the extent of the aggregate amount of the B Advances then
outstanding and at any time of determination, such deemed use of the aggregate
amount of the Commitments shall be applied to the Lenders ratably according to
their respective Commitments in effect at such time of determination (such
deemed use of the aggregate amount of the Commitments being a "B Reduction").
Each A Borrowing shall be in an aggregate amount not less than $5,000,000 or an
integral multiple of $1,000,000 in excess thereof and shall consist of A
Advances of the same Type made on the same day to the Borrower by the Lenders
ratably according to their respective Commitments. Within the limits of each
Lender's Commitment, the Borrower may from time to time borrow, until the
Commitment Termination Date, prepay pursuant to Section 2.06(c) and reborrow
under this Section 2.01.

 

 


Section 2.02     Making the A Advances.

 

 


(a)     Each A Borrowing shall be made on notice by the Borrower, given not

later than (x) 10:00 A.M. (New York City time) on the date of a proposed A
Borrowing consisting of Base Rate Advances and (y) 12:00 noon (New York City
time) on the third Business Day prior to the date of a proposed A Borrowing
consisting of Eurodollar Rate Advances, which shall give to each Lender prompt
notice thereof by telecopier, mail or delivery. Each such notice of an A
Borrowing (a "Notice of A Borrowing") shall be by telecopier, mail or delivery,
confirmed immediately in writing, in substantially the form of Exhibit A-1
hereto, specifying therein the requested (i) date of such A Borrowing, (ii) Type
of A Advances comprising such A Borrowing, (iii) aggregate amount of such A
Borrowing, and (iv) in the case of an A Borrowing comprised of Eurodollar Rate
Advances, the initial Interest Period for each such A Advance. The Borrower may,
subject to the conditions herein provided, borrow more than one A Borrowing on
any Business Day. Each Lender shall, before 1:00 P.M. (New York City time) in
the case of a Borrowing consisting of Base Rate Advances and before 11:00 A.M.
(New York City time) in the case of a Borrowing consisting of Eurodollar Rate
Advances, in each case on the date of such A Borrowing, make available for the
account of its Applicable Lending Office to the Agent at its address referred to
in Section 8.02, in same day funds, such Lender's ratable portion of such A
Borrowing. After the Agent's receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Agent will make such funds
available to the Borrower at the Agent's aforesaid address.

 

 


(b)     Anything in subsection (a) above to the contrary notwithstanding,

 

 

 


(i)     the Borrower may not select Eurodollar Rate Advances for any A

 

Borrowing or with respect to the Conversion or continuance of any A Borrowing if
the aggregate amount of such A Borrowing or such Conversion or continuance is
less than $5,000,000;

 

 

 


(ii)     there shall be no more than five Interest Periods relating to

 

Eurodollar Rate Advances outstanding at any time;

 

 

 


(iii)   if any Lender shall notify the Agent that the introduction of or any

 

change in or in the interpretation of any law or regulation makes it unlawful,
or that any central bank or other governmental authority asserts that it is
unlawful, for such Lender or its Eurodollar Lending Office to perform its
obligations hereunder to make Eurodollar Rate Advances or to fund or maintain
Eurodollar Rate Advances hereunder, the Commitment of such Lender to make
Eurodollar Rate Advances or to Convert all or any portion of Base Rate Advances
shall forthwith be suspended until the Agent shall notify the Borrower that such
Lender has determined that the circumstances causing such suspension no longer
exist and such Lender's then outstanding Eurodollar Rate Advances, if any, shall
be Base Rate Advances; to the extent that such affected Eurodollar Rate Advances
become Base Rate Advances, all payments of principal that would have been
otherwise applied to such Eurodollar Rate Advances shall be applied instead to
such Lender's Base Rate Advances; provided that if Majority Lenders are subject
to the same illegality or assertion of illegality, then the right of the
Borrower to select Eurodollar Rate Advances for such A Borrowing or any
subsequent A Borrowing or to Convert all or any portion of Base Rate Advances
shall forthwith be suspended until the Agent shall notify the Borrower that the
circumstances causing such suspension no longer exist, and each A Advance
comprising such A Borrowing shall be a Base Rate Advance;

 

 

 


(iv)     if the Majority Lenders shall, at least one Business Day before the

 

date of any requested A Borrowing, notify the Agent that the Adjusted Eurodollar
Rate for Eurodollar Rate Advances comprising such A Borrowing will not
adequately reflect the cost to such Majority Lenders of making, funding or
maintaining their respective Eurodollar Rate Advances for such A Borrowing, the
right of the Borrower to select Eurodollar Rate Advances for such A Borrowing or
any subsequent A Borrowing shall be suspended until the Agent shall notify the
Borrower and the Lenders that the circumstances causing such suspension no
longer exist, and each A Advance comprising such A Borrowing shall be made as a
Base Rate Advance.

 

 


(c)     Each Notice of A Borrowing shall be irrevocable and binding on the

Borrower requesting the proposed A Borrowing. In the case of any A Borrowing
which the related Notice of A Borrowing specifies is to be comprised of
Eurodollar Rate Advances, the Borrower requesting the proposed A Borrowing shall
indemnify each Lender against any loss, cost or expense incurred by such Lender
by reason of the liquidation or reemployment of deposits or other funds acquired
by such Lender to fund the A Advance to be made by such Lender as part of such A
Borrowing or by reason of the termination of hedging or other similar
arrangements, in each case when such A Advance is not made on such date,
including without limitation, as a result of any failure to fulfill on or before
the date specified in such Notice of A Borrowing for such A Borrowing the
applicable conditions set forth in Article III.

 

 


(d)     Unless the Agent shall have received notice from a Lender prior to the

date of any A Borrowing that such Lender will not make available to the Agent
such Lender's ratable portion of such A Borrowing, the Agent may assume that
such Lender has made such portion available to the Agent on the date of such A
Borrowing in accordance with subsection (a) of this Section 2.02 and the Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount. If and to the extent that such Lender shall not
have so made such ratable portion available to the Agent, such Lender and the
Borrower severally agree to repay to the Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Agent, at (i) in the case of the Borrower, the interest rate
applicable at the time to A Advances comprising such A Borrowing and (ii) in the
case of such Lender, the Federal Funds Rate. If such Lender shall repay to the
Agent such corresponding amount, such amount so repaid shall constitute such
Lender's A Advance as part of such A Borrowing for purposes of this Agreement.

 

 


(e)     The failure of any Lender to make the A Advance to be made by it as part

of any A Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its A Advance on the date of such A Borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the A Advance
to be made by such other Lender on the date of any A Borrowing.



 

 

Section 2.03

     The B Advances. (a) Each Lender severally agrees that the

Borrower may make B Borrowings under this Section 2.03 from time to time on any
Business Day during the period from the date hereof until the date occurring 30
days prior to the latest Commitment Termination Date of any Lender then in
effect in the manner set forth below; provided that, (i) following the making of
each B Borrowing, (1) the aggregate amount of the Advances then outstanding to
the Borrower shall not exceed the aggregate amount of the Commitments of the
Lenders then in effect (computed without regard to any B Reduction), and (2) the
aggregate amount of the B Advances scheduled to be outstanding to the Borrower
at any time through the maturity of such B Advances shall not exceed the
aggregate amount of the Commitments of the Lenders scheduled to be in effect at
such time (computed without regard to any B Reduction), and (ii) no Lender may
make a B Advance if the maturity date of such B Advance occurs after the
Commitment Termination Date of such Lender.

 

 

 


(i)     The Borrower may request a B Borrowing under this Section 2.03

 

by delivering to the Agent, by telecopier or delivery, confirmed immediately in
writing, a notice of a B Borrowing (a "Notice of B Borrowing"), in substantially
the form of Exhibit A-2 hereto, specifying the date and aggregate amount of the
proposed B Borrowing, the maturity date for repayment of each B Advance to be
made as part of such B Borrowing (which maturity date (x) in the case of a fixed
rate B Borrowing may not be earlier than the date occurring 14 days after the
date of such B Borrowing or later than the date occurring 180 days after the
date of such B Borrowing, and (y) in the case of any other B Borrowing may not
be earlier than the date occurring 30 days after the date of such B Borrowing or
later than the date occurring 180 days after the date of such B Borrowing), the
interest payment date or dates relating thereto, and any other terms to be
applicable to such B Borrowing, not later than 11:00 A.M. (New York City time)
(A) at least one Business Day prior to the date of the proposed B Borrowing, if
the Borrower shall specify in the Notice of B Borrowing that the rates of
interest to be offered by the Lenders shall be fixed rates per annum and (B) at
least four Business Days prior to the date of the proposed B Borrowing, if the
Borrower shall instead specify in the Notice of B Borrowing the basis to be used
by the Lenders in determining the rates of interest to be offered by them. The
Borrower may not select a maturity date for any B Borrowing which ends after the
latest Commitment Termination Date of any Lender then in effect. The Agent shall
in turn promptly notify each Lender of each request for a B Borrowing received
by it from the Borrower by sending such Lender a copy of the related Notice of B
Borrowing.

 

 

 


(ii)     Each Lender may, if, in its sole discretion, it elects to do so,

 

irrevocably offer to make one or more B Advances to the Borrower as part of such
proposed B Borrowing at a rate or rates of interest specified by such Lender in
its sole discretion, by notifying the Agent (which shall give prompt notice
thereof to the Borrower), before 11:00 A.M. (New York City time) (A) on the date
of such proposed B Borrowing, in the case of a Notice of B Borrowing delivered
pursuant to clause (A) of paragraph (i) above and (B) three Business Days before
the date of such proposed B Borrowing, in the case of a Notice of B Borrowing
delivered pursuant to clause (B) of paragraph (i) above, of the minimum amount
and maximum amount of each B Advance which such Lender would be willing to make
as part of such proposed B Borrowing (which amounts may, subject to the proviso
to the first sentence of this Section 2.03(a), exceed such Lender's Commitment),
the rate or rates of interest therefor and such Lender's Applicable Lending
Office with respect to such B Advance; provided that if the Agent in its
capacity as a Lender shall, in its sole discretion, elect to make any such
offer, it shall notify the Borrower of such offer before 10:00 A.M. (New York
City time) on the date on which notice of such election is to be given to the
Agent by the other Lenders. If any Lender shall elect not to make such an offer,
such Lender shall so notify the Agent, before 10:00 A.M. (New York City time) on
the date on which notice of such election is to be given to the Agent by the
other Lenders, and such Lender shall not be obligated to, and shall not, make
any B Advance as part of such B Borrowing; provided that the failure by any
Lender to give such notice shall not cause such Lender to be obligated to make
any B Advance as part of such proposed B Borrowing.

 

 

 


(iii)   The Borrower shall, in turn, (A) before 12:00 noon (New York

 

City time) on the date of such proposed B Borrowing, in the case of a Notice of
B Borrowing delivered pursuant to clause (A) of paragraph (i) above and
(B) before 1:00 P.M. (New York City time) three Business Days before the date of
such proposed B Borrowing, in the case of a Notice of B Borrowing delivered
pursuant to clause (B) of paragraph (i) above, either

 

 

 


(x)     cancel such B Borrowing by giving the Agent notice to that effect,

 

 

or

 

 

 


(y)     accept one or more of the offers made by any Lender or Lenders

 

 

pursuant to paragraph (ii) above (which acceptance shall be irrevocable) in its
sole discretion, by giving notice to the Agent of the amount of each B Advance
(which amount shall be equal to or greater than the minimum amount, and equal to
or less than the maximum amount, notified to the Borrower by the Agent on behalf
of such Lender for such B Advance pursuant to paragraph (ii) above) to be made
by each Lender as part of such B Borrowing (provided that the aggregate amount
of such B Borrowing shall not exceed the amount specified on the Notice of B
Borrowing delivered by the Borrower pursuant to paragraph (i) above), and reject
any remaining offers made by Lenders pursuant to paragraph (ii) above by giving
the Agent notice to that effect; provided that acceptance of offers may only be
made on the basis of ascending rates for B Borrowings of the same type and
duration for up to the maximum amounts offered by Lenders; and provided further
that if offers are made by two or more Lenders for the same type of B Borrowing
for the same duration and with the same rate of interest, in an aggregate amount
which is greater than the amount requested, such offers shall be accepted on a
pro rata basis based on the maximum amounts offered by such Lenders at such rate
of interest.

 

 

 


(iv)   If the Borrower notifies the Agent that such B Borrowing is

 

cancelled pursuant to paragraph (iii)(x) above or if the Borrower rejects any
offers made by Lenders pursuant to paragraph (iii)(y) above, the Agent shall
give prompt notice thereof to the Lenders or affected Lenders, as the case may
be, and in the case of a cancellation, such B Borrowing shall not be made.

 

 

 


(v)     If the Borrower accepts one or more of the offers made by any

 

Lender or Lenders pursuant to paragraph (iii)(y) above, the Agent shall in turn
promptly notify (A) each Lender that has made an offer as described in paragraph
(ii) above, of the date and aggregate amount of such B Borrowing and whether or
not any offer or offers made by such Lender pursuant to paragraph (ii) above
have been accepted by the Borrower, (B) each Lender that is to make a B Advance
as part of such B Borrowing, of the amount of each B Advance to be made by such
Lender as part of such B Borrowing, and (C) each Lender that is to make a B
Advance as part of such B Borrowing, upon receipt, that the Agent has received
forms of documents appearing to fulfill the applicable conditions set forth in
Article III. Each Lender that is to make a B Advance as part of such B Borrowing
shall, before 1:00 P.M. (New York City time) on the date of such B Borrowing
specified in the notice received from the Agent pursuant to clause (A) of the
preceding sentence or any later time when such Lender shall have received notice
from the Agent pursuant to clause (C) of the preceding sentence, make available
for the account of its Applicable Lending Office to the Agent at its address
referred to in Section 8.02 such Lender's portion of such B Borrowing, in same
day funds. Upon fulfillment of the applicable conditions set forth in Article
III and after receipt by the Agent of such funds, the Agent will make such funds
available to the Borrower at the Agent's aforesaid address. Promptly after each
B Borrowing, the Agent will notify each Lender of the amount of the B Borrowing,
the consequent B Reduction and the dates upon which such B Reduction commenced
and will terminate.

 

 

 


(vi)     The Borrower agrees to pay to the Agent for the Agent's account

 

an auction fee in an amount agreed to in a separate letter agreement between the
Borrower and the Agent for each Notice of B Borrowing delivered by the Borrower
to the Agent pursuant to this Section 2.03(a), whether or not a B Borrowing is
made pursuant thereto.

 

 


(b)     Each B Borrowing shall be in an aggregate amount not less than

$5,000,000 or an integral multiple of $1,000,000 in excess thereof and,
following the making of each B Borrowing, the Borrower and each Lender shall be
in compliance with the limitations set forth in the proviso to the first
sentence of subsection (a) above.

 

 


(c)     Within the limits and on the conditions set forth in this Section 2.03,
the

Borrower may from time to time borrow under this Section 2.03, repay or prepay
pursuant to subsection (d) below, and reborrow under this Section 2.03, and more
than one B Borrowing may be made on a Business Day; provided that, except for B
Borrowings made on the same Business Day, a B Borrowing shall not be made within
three Business Days of the date of any other B Borrowing.

 

 


(d)     The Borrower shall repay to the Agent for the account of each Lender

which has made a B Advance to the Borrower, on the maturity date of each B
Advance made to the Borrower (such maturity date being that specified by the
Borrower for repayment of such B Advance in the related Notice of B Borrowing
delivered pursuant to subsection (a)(i) above), the then unpaid principal amount
of such B Advance. The Borrower shall not have any right to prepay any principal
amount of any B Advance unless, and then only on the terms, specified by the
Borrower for such B Advance in the related Notice of B Borrowing delivered
pursuant to subsection (a)(i) above.

 

 


(e)     The Borrower shall pay interest on the unpaid principal amount of each B

Advance made to the Borrower from the date of such B Advance to the date the
principal amount of such B Advance is repaid in full, at the rate of interest
for such B Advance specified by the Lender making such B Advance in its notice
with respect thereto delivered pursuant to subsection (a)(ii) above, payable on
the interest payment date or dates specified by the Borrower for such B Advance
in the related Notice of B Borrowing delivered pursuant to subsection (a)(i)
above; provided that any principal amount of any B Advance which is not paid
when due (whether at stated maturity, by acceleration or otherwise) shall bear
interest from the date on which such amount is due until such amount is paid in
full, payable on demand, at a rate per annum equal at all times to (A) until the
stated maturity date of such B Advance, the greater of (x) 2% per annum above
the Base Rate in effect from time to time and (y) 2% above the stated rate per
annum of such B Advance, and (B) after the stated maturity of such B Advance, 2%
per annum above the Base Rate in effect from time to time.



 

 

Section 2.04     Fees

 

 


(a)     Facility Fees. The Borrower agrees to pay to the Agent for the account

of each Lender a facility fee on the amount of such Lender's Commitment (or if
no Commitment is in effect, Advances), whether used or unused and without giving
effect to any B Reduction, from the date hereof in the case of each Bank and
from the effective date specified in the Assignment and Acceptance pursuant to
which it became a Lender in the case of each other Lender until the Termination
Date of such Lender, payable in arrears on the last day of each March, June,
September and December during the term of such Lender's Commitment, commencing
September 30, 2001, and on the Termination Date of such Lender, in an amount
equal to the product of (i) the average daily amount of such Lender's Commitment
(whether used or unused and without giving effect to any B Reduction) in effect
during the period for which such payment that is to be made times (ii) the
weighted average rate per annum that is derived from the following rates: (a) a
rate of 0.07% per annum with respect to each day during such period that the
higher of the Ratings was Level 1, (b) a rate of 0.10% per annum with respect to
each day during such period that the higher of such Ratings was Level 2, (c) a
rate of 0.125% per annum with respect to each day during such period that the
higher of such Ratings was Level 3 and (d) a rate of 0.15% per annum with
respect to each day during such period that the higher of such Ratings was
Level 4. If any change in the Rating shall result in a change in the Level, the
change in the facility fee shall be effective as of the date on which such
rating change is publicly announced (in the case of a public rating) or is
disclosed to the Borrower (in the case of a private rating). If Ratings are
unavailable from both S&P or Moody's for any reason for any day, then the
applicable Level for purposes of calculating the facility fee for such day shall
be deemed to be Level 4 (or, if the Majority Lenders consent in writing, such
other Level as may be reasonably determined by the Majority Lenders from a
rating with respect to Long-Term Debt or the Borrower for such day established
by another rating agency reasonably acceptable to the Majority Lenders). If no
Rating is available from S&P or Moody's (but not both) for any reason for any
day, then the applicable Level shall be set by reference to the Rating of S&P or
Moody's that is available for such day.

 

 


(b)     Agents' Fees. The Borrower agrees to pay to the Agent the fees payable

pursuant to the fee letter dated as of June 20, 2001 between the Borrower and
CUSA, in the amounts and at the times specified in such letter.



 

 

Section 2.05

     Termination and Reduction of the Commitments.

 

 


(a)     Mandatory Termination. In the event that a mandatory prepayment in full

of the A Advances is required by Section 2.06(b), the Commitments of the Lenders
shall immediately terminate.

 

 


(b)     Optional Reductions. The Borrower shall have the right, upon at least
four

Business Days' notice to the Agent by the Borrower, to terminate in whole or
reduce ratably in part the unused portions of the respective Commitments of the
Lenders, provided that the aggregate amount of the Commitments of the Lenders
shall not be reduced to an amount which is less than the aggregate principal
amount of the Advances then outstanding, and provided, further, that each
partial reduction shall be in the aggregate amount of $5,000,000 or an integral
multiple of $1,000,000 in excess thereof.



 

 

Section 2.06     Repayment and Prepayment of A Advances

.

 

 


(a)     Mandatory Repayment on Termination Date. The Borrower shall repay

the outstanding principal amount of each A Advance made by each Lender to the
Borrower on the Termination Date of such Lender.

 

 


(b)     Mandatory Prepayment Due to Reductions of Commitments. The

Borrower shall from time to time prepay the A Advances made to the Borrower to
the extent necessary so that the sum of the aggregate principal amount of the
Advances then outstanding does not exceed the aggregate amount of the
Commitments of the Lenders then in effect (computed without regard to any B
Reduction).

 

 


(c)     Voluntary Prepayments of A Borrowings. The Borrower shall not have

any right to prepay any principal amount of any A Advances other than as
provided in this subsection (c). The Borrower may, upon at least one Business
Day's notice to the Agent in the case of Base Rate Advances and at least three
Business Days' notice to the Agent in the case of Eurodollar Rate Advances
stating the proposed date and aggregate principal amount of the prepayment, and
if such notice is given the Borrower shall, prepay the outstanding principal
amounts of the Advances made to the Borrower comprising part of the same A
Borrowing in whole or ratably in part; provided, however, that (x) each partial
prepayment shall be in an aggregate principal amount not less than $5,000,000
and integral multiples of $1,000,000 in excess thereof and (y) in the case of
any such prepayment of any Eurodollar Rate Advance, the Borrower shall pay all
accrued interest to the date of such prepayment on the portion of such
Eurodollar Rate Advance being prepaid and shall be obligated to reimburse the
Lenders in respect thereof pursuant to Section 8.04(b).



 

 

Section 2.07

     Interest on A Advances. The Borrower shall pay interest

accrued on the principal amount of each A Advance that was made to the Borrower
outstanding from time to time from the date of such A Advance until such
principal amount shall be paid in full, at the following rates per annum:

 

 


(a)     Base Rate Advances. If such A Advance is a Base Rate Advance, a rate

per annum equal at all times to the Base Rate in effect from time to time,
payable in arrears on the last day of each March, June, September and December
during the term of this Agreement, commencing September 30, 2001, and on the
Termination Date of the applicable Lender; provided that any amount of
principal, interest, fees and other amounts payable under this Agreement
(including, without limitation, the principal amount of Base Rate Advances, but
excluding the principal amount of Eurodollar Rate Advances and B Advances) which
is not paid when due (whether at stated maturity, by acceleration or otherwise)
shall bear interest from the date on which such amount is due until such amount
is paid in full, payable on demand, at a rate per annum equal at all times to 2%
per annum above the Base Rate in effect from time to time.

 

 


(b)     Eurodollar Rate Advances. If such A Advance is a Eurodollar Rate

Advance, a rate per annum equal at all times during the Interest Period for such
A Advance to the sum of the Adjusted Eurodollar Rate for such Interest Period
plus the Applicable Margin, payable in arrears on the last day of such Interest
Period and, if such Interest Period has a duration of more than three months, on
the day which occurs during such Interest Period three months from the first day
of such Interest Period; provided that any principal amount of any Eurodollar
Rate Advance which is not paid when due (whether at stated maturity, by
acceleration or otherwise) shall bear interest from the date on which such
amount is due until such amount is paid in full, payable on demand, at a rate
per annum equal at all times to (A) during the Interest Period applicable to
such Eurodollar Rate Advance, the greater of (x) 2% per annum above the Base
Rate in effect from time to time and (y) 2% per annum above the rate per annum
required to be paid on such amount immediately prior to the date on which such
amount became due and (B) after the expiration of such Interest Period, 2% per
annum above the Base Rate in effect from time to time.



 

 

Section 2.08

     Interest Rate Determination. The Agent shall give prompt

notice to the Borrower and the Lenders of the applicable interest rate
determined by the Agent for purposes of Section 2.07(a) or 2.07(b).



 

 

Section 2.09     Voluntary Conversion or Continuation of A Advances

.

 

 


(a)     The Borrower may on any Business Day, upon notice given to the Agent

not later than 12:00 noon (New York City time) on the third Business Day prior
to the date of the proposed Conversion or continuance (a "Notice of
Conversion/Continuation") and subject to the provisions of Section 2.02(b),
(1) Convert all Advances of one Type comprising the same A Borrowing made to the
Borrower into A Advances of another Type and (2) upon the expiration of any
Interest Period applicable to A Advances which are Eurodollar Rate Advances made
to the Borrower, continue all (or, subject to Section 2.02(b), any portion of)
such A Advances as Eurodollar Rate Advances and the succeeding Interest
Period(s) of such continued A Advances shall commence on the last day of the
Interest Period of the A Advances to be continued; provided, however, that any
Conversion of any Eurodollar Rate Advances into A Advances of another Type shall
be made on, and only on, the last day of an Interest Period for such Eurodollar
Rate Advances. Each such Notice of Conversion/Continuation shall, within the
restrictions specified above, specify (i) the date of such continuation or
Conversion, (ii) the A Advances (or, subject to Section 2.02(b), any portion
thereof) to be continued or Converted, (iii) if such continuation is of, or such
Conversion is into, Eurodollar Rate Advances, the duration of the Interest
Period for each such A Advance and (iv) that no Potential Event of Default or
Event of Default has occurred and is continuing.

 

 


(b)     If upon the expiration of the then existing Interest Period applicable
to any

A Advance which is a Eurodollar Rate Advance made to the Borrower, the Borrower
shall not have delivered a Notice of Conversion/Continuation in accordance with
this Section 2.09, then such Advance shall upon such expiration automatically be
Converted to a Base Rate Advance.

 

 


(c)     After the occurrence of and during the continuance of a Potential Event
of

Default or an Event of Default, the Borrower may not elect to have an A Advance
be made or continued as, or Converted into, a Eurodollar Rate Advance after the
expiration of any Interest Rate then in effect for that A Advance.



 

 

Section 2.10

     Increased Costs.

 

 


(a)     If, due to either (i) the introduction of or any change (other than any

 

change by way of imposition or increase of reserve requirements in the case of
Eurodollar Rate Advances included in the Eurodollar Rate Reserve Percentage) in
or in the interpretation of any law or regulation or (ii) the compliance with
any guideline or request from any central bank or other governmental authority
(whether or not having the force of law), there shall be any increase in the
cost to any Lender of agreeing to make or making, funding or maintaining
Eurodollar Rate Advances made to the Borrower, then the Borrower shall from time
to time, upon demand by such Lender (with a copy of such demand to the Agent),
pay to the Agent for the account of such Lender additional amounts sufficient to
compensate such Lender for such increased cost. A reasonably detailed
certificate as to the amount and manner of calculation of such increased cost,
submitted to the Borrower and the Agent by such Lender, shall be conclusive and
binding for all purposes, absent manifest error.

 

 


(b)     If any Lender determines that compliance with any law or regulation

 

or any guideline or request from any central bank or other governmental
authority (whether or not having the force of law) affects or would affect the
amount of capital required or expected to be maintained by such Lender or any
corporation controlling such Lender and that the amount of such capital is
increased by or based upon the existence of such Lender's commitment to lend
hereunder and other commitments of this type, then, upon demand by such Lender
(with a copy of such demand to the Agent), the Borrower shall immediately pay to
the Agent for the account of such Lender, from time to time as specified by such
Lender, additional amounts sufficient to compensate such Lender or such
corporation in the light of such circumstances, to the extent that such Lender
reasonably determines such increase in capital to be allocable to the existence
of such Lender's commitment to lend hereunder. A reasonably detailed certificate
as to such amounts and the manner of calculation thereof submitted to the
Borrower and the Agent by such Lender shall be conclusive and binding for all
purposes, absent manifest error.

 

 


(c)     If a Lender shall change its Applicable Lending Office, such Lender
shall

 

not be entitled to receive any greater payment under Sections 2.10 and 2.12 than
the amount such Lender would have been entitled to receive if it had not changed
its Applicable Lending Office, unless such change was made at the request of the
Borrower or at a time when the circumstances giving rise to such greater payment
did not exist.



 

 

Section 2.11     Payments and Computations.

 

 


(a)     The Borrower shall make each payment hereunder not later than 1:00 P.M.

(New York City time) on the day when due in U.S. dollars to the Agent at its
address referred to in Section 8.02 in same day funds. Subject to the
immediately succeeding sentence, the Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal or interest or
facility fees ratably (other than amounts payable pursuant to Section 2.03, 2.10
or 2.12 or, to the extent the Termination Date is not the same for all Lenders,
pursuant to Section 2.06(a)) to the Lenders for the account of their respective
Applicable Lending Offices, and like funds relating to the payment of any other
amount payable to any Lender to such Lender for the account of its Applicable
Lending Office, in each case to be applied in accordance with the terms of this
Agreement. Upon receipt of principal or interest paid after an Event of Default
and an acceleration or a deemed acceleration of amounts due hereunder, the Agent
will promptly thereafter cause to be distributed like funds relating to the
payment of principal or interest ratably in accordance with each Lender's
outstanding A Advances and B Advances (other than amounts payable pursuant to
Section 2.10 or 2.12) to the Lenders for the account of their respective
Applicable Lending Offices. Upon its acceptance of an Assignment and Acceptance
and recording of the information contained therein in the Register pursuant to
Section 8.07(d), from and after the effective date specified in such Assignment
and Acceptance, the Agent shall make all payments hereunder in respect of the
interest assigned thereby to the Lender assignee thereunder, and the parties to
such Assignment and Acceptance shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.

 

 


(b)     All computations of interest based on the Base Rate shall be made by the

Agent on the basis of a year of 365 or 366 days, as the case may be, and all
computations of interest based on the Adjusted Eurodollar Rate or the Federal
Funds Rate and of facility fees shall be made by the Agent on the basis of a
year of 360 days, in each case for the actual number of days (including the
first day but excluding the last day) occurring in the period for which such
interest or such fees are payable. Each determination by the Agent of an
interest rate hereunder shall be conclusive and binding for all purposes, absent
manifest error.

 

 


(c)     Whenever any payment hereunder shall be stated to be due on a day other

than a Business Day, such payment shall be made on the next succeeding Business
Day, and such extension of time shall in such case be included in the
computation of payment of interest or facility fee, as the case may be;
provided, however, if such extension would cause payment of interest on or
principal of Eurodollar Rate Advances to be made in the next following calendar
month, such payment shall be made on the next preceding Business Day.

 

 


(d)     Unless the Agent shall have received notice from the Borrower prior to
the

date on which any payment is due to the Lenders hereunder that the Borrower will
not make such payment in full, the Agent may assume that the Borrower has made
such payment in full to the Agent on such date and the Agent may, in reliance
upon such assumption, cause to be distributed to each Lender on such due date an
amount equal to the amount then due such Lender. If and to the extent that the
Borrower shall not have so made such payment in full to the Agent, each Lender
shall repay to the Agent forthwith on demand such amount distributed to such
Lender together with interest thereon, for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Agent, at the Federal Funds Rate.



 

 

Section 2.12

     Taxes.

 

 


(a)     Any and all payments by the Borrower hereunder shall be made, in

accordance with Section 2.11, free and clear of and without deduction for any
and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding, in the case
of each Lender and the Agent, (i) taxes imposed on its income, and franchise
taxes imposed on it, by the jurisdiction under the laws of which such Lender or
the Agent (as the case may be) is organized or any political subdivision thereof
or in which its principal office is located, (ii) taxes imposed on its income,
and franchise taxes imposed on it, by the jurisdiction of such Lender's
Applicable Lending Office or any political subdivision thereof, (iii) taxes
imposed upon or measured by the overall net income of such Lender by the United
States of America or any political subdivision or taxing authority thereof or
therein, and (iv) United States income taxes (including withholding taxes with
respect to payments hereunder) payable with respect to payments hereunder under
laws (including without limitation any statute, treaty, ruling, determination or
regulation) in effect on the date hereof in the case of each Bank and on the
effective date of the Assignment and Acceptance pursuant to which it became a
Lender in the case of each other Lender (all such non-excluded taxes, levies,
imposts, deductions, charges, withholdings and liabilities being hereinafter
referred to as "Taxes"). If the Borrower shall be required by law to deduct any
Taxes from or in respect of any sum payable hereunder to any Lender or the
Agent, (i) the sum payable shall be increased as may be necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.12) such Lender or the Agent (as the case may
be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable law.

 

 


(b)     In addition, the Borrower agrees to pay any present or future stamp or

documentary taxes or any other excise or property taxes, charges or similar
levies which arise from the execution, delivery or registration of, or otherwise
with respect to, this Agreement (hereinafter referred to as "Other Taxes").

 

 


(c)     The Borrower will indemnify each Lender and the Agent for the full

amount of Taxes or Other Taxes (including, without limitation, any Taxes or
Other Taxes imposed by any jurisdiction on amounts payable under this Section
2.12) and the Borrower will indemnify each Lender and the Agent for the full
amount of Taxes or Other Taxes (including, without limitation, any Taxes or
Other Taxes imposed by any jurisdiction on amounts payable under this Section
2.12), in each case paid by such Lender or the Agent (as the case may be) and
any liability (including penalties, interest and expenses) arising therefrom or
with respect thereto, whether or not such Taxes or Other Taxes were correctly or
legally asserted. This indemnification shall be made within 30 days from the
date such Lender or the Agent (as the case may be) makes written demand
therefor.

 

 


(d)     Within 30 days after the date of any payment of Taxes, the Borrower will

furnish to the Agent, at its address referred to in Section 8.02, the original
or a certified copy of a receipt evidencing payment thereof.

 

 


(e)     (i)     Each Lender organized under the laws of a jurisdiction outside
the

United States, on or prior to the date of its execution and delivery of this
Agreement in the case of each Bank and on the date of the Assignment and
Acceptance pursuant to which it becomes a Lender in the case of each other
Lender, and from time to time thereafter if requested in writing by the Borrower
(but only so long as such Lender remains lawfully able to do so), shall provide
the Borrower with Internal Revenue Service form W-8BEN or W-8BCI, as
appropriate, or any successor form prescribed by the Internal Revenue Service,
to establish that such Lender is not subject to United States withholding tax
with respect to any payments to such Lender of interest payable under this
Agreement. If the form provided by a Lender at the time such Lender first
becomes a party to this Agreement indicates a United States interest withholding
tax rate in excess of zero, withholding tax at such rate shall be considered
excluded from "Taxes" as defined in Section 2.12(a).

 

 

 


(ii)     In addition, each Lender organized under the laws of a jurisdiction

outside the United States, to the extent it does not act or ceases to act for
its own account with respect to any portion of any sums paid or payable to such
Lender under this Agreement (for example, in the case of a typical participation
by such Lender), on or prior to the date of its execution and delivery of this
Agreement in the case of each Bank and on the date of the Assignment and
Acceptance pursuant to which it becomes a Lender in the case of each other
Lender, and from time to time thereafter if requested in writing by the Borrower
(but only so long as such Lender remains lawfully able to do so), shall provide
the Borrower with Internal Revenue Service form W-8BIMY, or any successor form
prescribed by the Internal Revenue Service, to establish that such Lender is not
acting for its own account with respect to a portion of any such sums payable to
such Lender.

 

 


(f)     For any period (i) during which any Tax is required to be deducted or

withheld on the basis of the information, certificates or statements of
exemption a Lender chooses to transmit with an Internal Revenue Service Form
W-8IMY pursuant to subsection 2.12(e)(ii), or (ii) with respect to which a
Lender has failed to provide the Borrower with the appropriate form described in
Section 2.12(e) (other than if such failure is due to a change in law occurring
subsequent to the date on which a form originally was required to be provided,
or if such form otherwise is not required under the first sentence of subsection
2.12(e)(i) above), such Lender shall not be entitled to indemnification under
Section 2.12(a) with respect to Taxes imposed by the United States; provided,
however, that should a Lender become subject to Taxes because of its failure to
deliver a form required hereunder, the Borrower shall, at the expense of such
Lender, take such steps as the Lender shall reasonably request to assist the
Lender to recover such Taxes.

 

 


(g)     Without prejudice to the survival of any other agreement of the Borrower

hereunder, the agreements and obligations of the Borrower contained in this
Section 2.12 shall survive the payment in full of principal and interest
hereunder.

 

 


Section 2.13

     Sharing of Payments, Etc. If any Lender shall obtain any

payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) on account of the A Advances made by it (other than
pursuant to Section 2.10 or 2.12 or, to the extent the Termination Date is not
the same for all Lenders, pursuant to Section 2.06(a)) in excess of its ratable
share of payments on account of the A Advances obtained by all the Lenders, such
Lender shall forthwith purchase from the other Lenders such participations in
the A Advances made by them as shall be necessary to cause such purchasing
Lender to share the excess payment ratably with each of them, provided, however,
that if all or any portion of such excess payment is thereafter recovered from
such purchasing Lender, such purchase from each Lender shall be rescinded and
such Lender shall repay to the purchasing Lender the purchase price to the
extent of such recovery together with an amount equal to such Lender's ratable
share (according to the proportion of (i) the amount of such Lender's required
repayment to (ii) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered. The Borrower agrees that any Lender so
purchasing a participation from another Lender pursuant to this Section 2.13
may, to the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Lender were the direct creditor of the Borrower in the amount of such
participation.



 

 

Section 2.14

     Evidence of Debt.

 

 


(a)     Each Lender shall maintain in accordance with its usual practice an

account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Advance owing to such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder. The Borrower agrees that upon notice by any Lender to the
Borrower (with a copy of such notice to the Agent) to the effect that a
promissory note or other evidence of indebtedness is required or appropriate in
order for such Lender to evidence (whether for purposes of pledge, enforcement
or otherwise) the A Advances or the B Advances owing to, or to be made by, such
Lender, the Borrower shall promptly execute and deliver to such Lender
promissory notes or other evidence of such indebtedness, in form and substance
reasonably satisfactory to the Borrower and such Lender, payable to the order of
such Lender in a principal amount equal, in the case of the A Advances, to the
aggregate principal amount of the Commitment of such Lender and, in the case of
the B Advances, to the outstanding principal amount of B Advances of such
Lender; provided, however, that the execution and delivery of such promissory
note or other evidence of indebtedness shall not be a condition precedent to the
making of any Advance under this Agreement.

 

 


(b)     The Register maintained by the Agent pursuant to Section 8.07(c) shall

include a control account, and a subsidiary account for each Lender, in which
accounts (taken together) shall be recorded (i) the date, amount and tenor, as
applicable, of each Borrowing, the Borrower that received the proceeds of such
Borrowing, the Type of Advances comprising such Borrowing and the Interest
Period applicable thereto, (ii) the terms of each Assignment and Acceptance
delivered to and accepted by it, (iii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder, and (iv) the amount of any sum received by the Agent from the
Borrower hereunder and each Lender's share thereof.

 

 


(c)     The entries made in the Register shall be conclusive and binding for all

purposes, absent manifest error.



 

 

Section 2.15     Use of Proceeds

.

 

 


(a)     Advances shall be used by the Borrower for Commercial Paper backup,

for Non-Hostile Acquisitions and for general corporate purposes.

 

 


(b)     No portion of the proceeds of any Advances under this Agreement shall be

used by the Borrower or any of its Subsidiaries in any manner which might cause
the Advances or the application of such proceeds to violate, or require any
Lender to make any filing or take any other action under, Regulation T,
Regulation U or Regulation X of the Board of Governors of the Federal Reserve
System or any other regulation of such Board or to violate the Securities
Exchange Act of 1934, in each case as in effect on the date or dates of such
Advances and such use of proceeds.



 

 

Section 2.16     Extension of the Commitment Termination Date

. The

Borrower may, not later than 30 days prior to each anniversary of the Second
Amended and Restated Effective Date (the "Current Anniversary Date"), and not
more than once in any calendar year, commencing not later than 30 days prior to
the first anniversary of the Second Amended and Restated Effective Date, from
time to time request that the Commitment Termination Date for all Eligible
Lenders (as defined below) be extended by delivering to the Agent a copy of an
extension request signed by the Borrower (an "Extension Request") in
substantially the form of Exhibit D hereto. The Agent shall promptly notify each
Lender of its receipt of such Extension Request. On or prior to the fifteenth
day (the "Determination Date") prior to the Current Anniversary Date, each
Eligible Lender shall notify the Agent and the Borrower of its willingness or
unwillingness to extend its Commitment Termination Date hereunder. Any Eligible
Lender that shall fail to so notify the Agent and the Borrower on or prior to
the Determination Date shall be deemed to have declined to so extend. In the
event that, on or prior to the Determination Date, Eligible Lenders representing
more than 50% of the aggregate amount of the Commitments of all Eligible Lenders
then in effect shall consent to such extension, the Agent shall so advise the
Lenders and the Borrower and, subject to execution of documentation evidencing
such extension and consents, the Commitment Termination Date of each Eligible
Lender (each a "Consenting Lender") that has consented on or prior to the
Determination Date to so extend shall be extended to the date indicated in the
Extension Request. Thereafter, (i) for each Consenting Lender, the term
"Commitment Termination Date" as used herein and in any promissory note executed
and delivered by the Borrower pursuant to Section 2.14 hereof, shall at all
times refer to such date, unless it is later extended pursuant to this Section
2.16, and (ii) for each Lender that is not an Eligible Lender and for each
Eligible Lender that either has declined on or prior to the Determination Date
to so extend or is deemed to have so declined, the term "Commitment Termination
Date" shall at all times refer to the date which was the Commitment Termination
Date of such Lender immediately prior to the delivery to the Agent of such
Extension Request. In the event that, as of the Determination Date, the
Consenting Lenders represent 50% or less of the aggregate amount of the
Commitments of all Eligible Lenders then in effect, the Agent shall so advise
the Lenders and the Borrower, and none of the Lenders' Commitment Termination
Dates shall be extended to the date indicated in the Extension Request and each
Lender's Commitment Termination Date shall continue to be the date which was the
Commitment Termination Date of such Lender immediately prior to the delivery to
the Agent of such Extension Request. For purposes of this Section 2.16, the term
"Eligible Lenders" means, with respect to any Extension Request, (i) all Lenders
if no Lender's Commitment Termination Date had been extended pursuant to this
Section 2.16 prior to the delivery to the Agent of such Extension Request, and
(ii) in all other cases, those Lenders which had extended their Commitment
Termination Date in the most recent extension of any Commitment Termination Date
effected pursuant to this Section 2.16.



 

 

Section 2.17     Substitution of Lenders

. If any Lender requests

compensation from the Borrower under Section 2.10(a) or (b) or if any Lender
declines to extend its Commitment Termination Date pursuant to Section 2.16, the
Borrower shall have the right, with the assistance of the Agent, to seek one or
more substitute banks or financial institutions (which may be one or more of the
Lenders) reasonably satisfactory to the Agent and the Borrower to purchase the
Advances and assume the Commitments of such Lender, and the Borrower, the Agent,
such Lender, and such substitute banks or financial institutions shall execute
and deliver an appropriately completed Assignment and Acceptance pursuant to
Section 8.07(a) hereof to effect the assignment of rights to and the assumption
of obligations by such substitute banks or financial institutions; provided that
such requesting Lender shall be entitled to (i) compensation under Section 2.10
for any costs incurred by it prior to its replacement, (ii) payment of all A
Advances of such Lender then outstanding and all interest and fees accrued to
the date of such payment, and (iii) if any Eurodollar Rate Advances of such
Lender are then outstanding, any reimbursement which would be payable under
Section 8.04(b) in connection with a prepayment of such Eurodollar Rate Advances
on such date.



 

 

Section 2.18     Increased Commitments; Additional Lenders

.

 

 


(a)     No more than once per year from the Second Amended and Restated

Effective Date, the Borrower may, upon at least thirty (30) days notice to the
Agent (which shall promptly provide a copy of such notice to the Lenders),
propose to increase the aggregate amount of the Commitments in increments of
$25,000,000, the total amount of all such increases not to exceed $250,000,000
(the amount of any such increase, the "Increased Commitments"); provided that at
the time of and after giving effect to any increase in the Commitments (and the
delivery of the applicable commitment increase notice shall constitute a
representation and warranty by the Borrower that on the effective date of such
increase such statements are true) (i) the Borrower's Long-Term Debt ratings
from Moody's and S&P are better than or equal to Baa2 and BBB, respectively;
(ii) the representations and warranties of the Borrower contained in Article IV
are correct on and as of the date of such increase, before and after giving
effect to such increase, as though made on and as of such date, except to the
extent that any such representation or warranty expressly relates only to an
earlier date, in which case they were correct as of such earlier date; (iii) no
Event of Default or Potential Event of Default exists and is continuing ; (iv)
on the date of such increase, (x) there shall be no A Advances outstanding or
all Interest Periods shall have ended and (y) and all accrued and unpaid
interest on the A Advances and all accrued and unpaid Facility Fees shall have
been paid in full and (v) after any such increase, no Lender's Commitment shall
exceed 50% of the aggregate amount of the Commitments. Each Lender party to this
Agreement at such time shall have the right (but no obligation), for a period of
fifteen (15) days following receipt of such notice, to elect by notice to the
Borrower and the Administrative Agent to increase its Commitment by a principal
amount which bears the same ratio to the Increased Commitments as its then
Commitment bears to the aggregate Commitments then existing.

 

 


(b)     If any Lender party to this Agreement shall not elect to increase its

Commitment pursuant to subsection (a) of this Section, the Borrower may
designate another lender or other lenders (which may be, but need not be, one or
more of the existing Lenders) which at the time agree to (i) in the case of any
such lender that is an existing Lender, increase its Commitment and (ii) in the
case of any other such lender (an "Additional Lender"), become a party to this
Agreement. The sum of the increases in the Commitments of the existing Lenders
pursuant to this subsection (b) plus the Commitments of the Additional Lenders
shall not in the aggregate exceed the unsubscribed amount of the Increased
Commitments.

 

 


(c)     An increase in the aggregate amount of the Commitments pursuant to this

Section 2.18 shall become effective upon the receipt by the Agent of an
agreement in form and substance satisfactory to the Agent signed by the
Borrower, by each Additional Lender and by each other Lender whose Commitment is
to be increased, setting forth the new Commitments of such Lenders and setting
forth the agreement of each Additional Lender to become a party to this
Agreement and to be bound by all the terms and provisions hereof, together with
such evidence of appropriate corporate authorization on the part of the Borrower
with respect to the Increased Commitments and such opinions of counsel for the
Borrower with respect to the Increased Commitments as the Agent may reasonably
request.



 

 

Section 2.19

     Special Purpose Funding Vehicles.

 

 


Notwithstanding anything to the contrary contained herein, any Lender,

(a "Granting Lender") may grant to a special purpose funding vehicle (an "SPC")
the option to fund all or any part of any Advance that such Granting Lender
would otherwise be obligated to fund pursuant to this Agreement; provided, that
(i) nothing herein shall constitute a commitment by an SPC to fund any Advance,
and (ii) if an SPC elects not to exercise such option or otherwise fails to fund
all or any part of such Advance, the Granting Lender shall be obligated to fund
such Advance pursuant to the terms hereof. The funding of an Advance by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Advance were funded by such Granting Lender. Each party
hereto hereby agrees that no SPC shall be liable for any indemnity or payment
under this Agreement for which a Lender would otherwise be liable for so long
as, and to the extent, the Granting Lender provides such indemnity or makes such
payment. Notwithstanding anything to the contrary contained in this Agreement,
any SPC may disclose on a confidential basis any non-public information relating
to its funding of Advances to any rating agency, commercial paper dealer or
provider of any surety or guarantee to such SPC.



ARTICLE III
CONDITIONS OF LENDING



 

 

Section 3.01     Condition Precedent to Second Amended and Restated

Effective Date

. The effectiveness of this Agreement and the obligation of each Lender to make
its initial Advance hereunder on and after the Second Amended and Restated
Effective Date are subject to the condition precedent that the Agent receive on
or before the Second Amended and Restated Effective Date the following, each
(other than item (e)) dated the Second Amended and Restated Effective Date, and
each in form and substance satisfactory to the Agent and in sufficient copies
for each Lender:

 

 


(a)     Certified copies of the resolutions of the Board of Directors of the

Borrower approving this Agreement, and of all documents evidencing other
necessary corporate action and governmental approvals, if any, with respect to
this Agreement;

 

 


(b)     A certificate of the Secretary or an Assistant Secretary of the Borrower

certifying the names and true signatures of the officers of the Borrower
authorized to sign this Agreement and the other documents to be delivered by the
Borrower hereunder;

 

 


(c)     A certificate of the Secretary or Assistant Secretary of the
Corporation,

dated the Second Amended and Restated Effective Date, certifying the correctness
and completeness of the copies of Corporation's Certificate of Incorporation and
Bylaws previously delivered to the Agent, together with good standing
certificates from the state of its incorporation and its principal place of
business, each to be dated a recent date prior to the Second Amended and
Restated Effective Date.

 

 


(d)     A favorable opinion of Hayward D. Fisk, Esq., General Counsel of the

Corporation, substantially in the form of Exhibit C hereto.

 

 


(e)     Financial statements of the Borrower and its Subsidiaries specified in

Section 4.01(e) of this Agreement;

 

 


(f)     Evidence satisfactory to the Agent of (i) the absence of any
indebtedness

of the Borrower and the Partnership under the Existing Amended and Restated
Credit Agreement (including borrowings and accrued interest), (ii) the payment
of fees payable, if any, by the Borrower or the Partnership under the Existing
Amended and Restated Credit Agreement.



 

 

Section 3.02     Conditions Precedent to Each A Borrowing

. The obligation

of each Lender to make an A Advance on the occasion of each A Borrowing
(including the initial A Borrowing) shall be subject to the further conditions
precedent that (i) Agent shall have received a Notice of A Borrowing with
respect thereto in accordance with Section 2.02 and (ii) on the date of such
A Borrowing the following statements shall be true (and each of the giving of
the applicable Notice of A Borrowing and the acceptance by the Borrower of the
proceeds of such A Borrowing shall constitute a representation and warranty by
the Borrower that on the date of such A Borrowing such statements are true):

 

 


(a)     The representations and warranties of the Borrower contained in Article

IV are correct on and as of the date of such A Borrowing, before and after
giving effect to such A Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date, except to the extent that any
such representation or warranty expressly relates only to an earlier date, in
which case they were correct as of such earlier date; and

 

 


(b)     No event has occurred and is continuing, or would result from such A

Borrowing or from the application of the proceeds therefrom, which constitutes
an Event of Default or a Potential Event of Default.



 

 

Section 3.03     Conditions Precedent to Each B Borrowing

. The obligation

of each Lender which is to make a B Advance on the occasion of a B Borrowing
(including the initial B Borrowing) to make such B Advance as part of such B
Borrowing is subject to the conditions precedent that (i) the Agent shall have
received the written confirmatory Notice of B Borrowing with respect thereto in
accordance with Section 2.03 and (ii) on the date of such B Borrowing the
following statements shall be true (and each of the giving of the applicable
Notice of B Borrowing and the acceptance by the Borrower of the proceeds of such
B Borrowing shall constitute a representation and warranty by the Borrower that
on the date of such B Borrowing such statements are true):

 

 


(a)     The representations and warranties of the Borrower contained in Article

IV are correct on and as of the date of such B Borrowing, before and after
giving effect to such B Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date, except to the extent that any
such representation or warranty expressly relates only to an earlier date, in
which case they were correct as of such earlier date, and

 

 


(b)     No event has occurred and is continuing, or would result from such B

Borrowing or from the application of the proceeds therefrom, which constitutes
an Event of Default or a Potential Event of Default.



ARTICLE IV
REPRESENTATIONS AND WARRANTIES



 

Section 4.01

     Representations and Warranties of the Borrower. The

Borrower represents and warrants as follows:

 


(a)     Due Organization, etc. The Borrower is a corporation duly organized,

validly existing and in good standing under the laws of the State of Nevada. The
Borrower is duly qualified to do business as a foreign corporation in good
standing in all other jurisdictions which require such qualification except to
the extent that failure to so qualify would not have a material adverse effect
on the Borrower. Each Subsidiary of the Borrower is duly organized and validly
existing under the laws of the jurisdiction of its incorporation or formation.
Each such Subsidiary is duly qualified to do business in all other jurisdictions
which require such qualification except to the extent that failure to so qualify
would not have a material adverse effect on such Subsidiary.

 


(b)     Due Authorization, etc. The execution, delivery and performance by the

Borrower of this Agreement are within the Borrower's corporate powers, have been
duly authorized by all necessary corporate action, and do not contravene (i) the
Borrower's certificate of incorporation or bylaws or (ii) law or any material
contractual restriction binding on or affecting the Borrower.

 


(c)     Governmental Consent. No authorization or approval or other action by,

and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution, delivery and performance by the Borrower of
this Agreement.

 


(d)     Validity. This Agreement is the legal, valid and binding obligation of
the

Borrower enforceable against the Borrower in accordance with its terms, subject
to the effect of applicable bankruptcy, insolvency, arrangement, moratorium and
other similar laws affecting creditors' rights generally and to the application
of general principles of equity.

 


(e)     Condition of the Borrower. The balance sheet of the Borrower and its

Subsidiaries as at March 30, 2001, and the related statements of income and
retained earnings of the Borrower and its Subsidiaries for the fiscal year then
ended, copies of which have been furnished to each Bank, fairly present the
financial condition of the Borrower and its Subsidiaries as at such date and the
results of the operations of the Borrower and its Subsidiaries for the fiscal
year ended on such date, all in accordance with GAAP consistently applied, and
as of the Second Amended and Restated Effective Date, there has been no material
adverse change in the business, condition (financial or otherwise), operations
or properties of the Borrower and its Subsidiaries, taken as a whole, since
March 30, 2001.

 


(f)     Litigation. There is no pending or threatened investigation, action or

proceeding against the Borrower or any of its Subsidiaries before any court,
governmental agency or arbitrator that would reasonably be expected to
materially adversely affect the financial condition or operations of the
Borrower and its Subsidiaries, taken as a whole, or which purports to affect the
legality, validity or enforceability of this Agreement.

 


(g)     Margin Regulations. The Borrower is not engaged in the business of

extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U issued by the Board of Governors of the Federal
Reserve System), and no proceeds of any Advance will be used to purchase or
carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock in any manner that violates or would
cause a violation of Regulation T, Regulation U or Regulation X.

 


(h)     Payment of Taxes. The Borrower and each of its Subsidiaries have filed

or caused to be filed all material tax returns (federal, state, local and
foreign) required to be filed and paid all material amounts of taxes shown
thereon to be due, including interest and penalties, except for such taxes as
are being contested in good faith and by proper proceedings and with respect to
which appropriate reserves are being maintained by the Borrower or any such
Subsidiary, as the case may be.

 


(i)     Governmental Regulation. The Borrower is not subject to regulation

under the Public Utility Holding Company Act of 1935, the Federal Power Act, the
Interstate Commerce Act or the Investment Company Act of 1940, each as amended,
or to any Federal or state statute or regulation limiting its ability to incur
indebtedness for money borrowed. No Subsidiary of the Borrower is subject to any
regulation that would limit the ability of the Borrower to enter into or perform
its obligations under this Agreement.

 


(j)     ERISA.

 

 

 


(i)     No ERISA Event which might result in liability (other than for

 

premiums payable under Title IV of ERISA) has occurred or is reasonably expected
to occur with respect to any Pension Plan.

 

 

 


(ii)     Schedule B (Actuarial Information) to the most recently completed

 

annual report (Form 5500 Series) for each Pension Plan, copies of which have
been filed with the Internal Revenue Service and furnished to the Agent, is
complete and, to the best knowledge of the Borrower, accurate, and since the
date of such Schedule B there has been no material adverse change in the funding
status of any such Pension Plan.

 

 

 


(iii)     Neither the Borrower nor any ERISA Affiliate has incurred, or, to

 

the best knowledge of the Borrower, is reasonably expected to incur, any
Withdrawal Liability to any Multiemployer Plan.

 

 

 


(iv)     Neither the Borrower nor any ERISA Affiliate has been notified by

 

the sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
and, to the best knowledge of the Borrower, no Multiemployer Plan is reasonably
expected to be in reorganization or to be terminated within the meaning of Title
IV of ERISA.

 


(k)     Disclosure. No representation or warranty of the Borrower contained in

this Agreement (including any Schedule furnished in connection herewith)
contains any untrue statement of a material fact. No other document, certificate
or written statement furnished to the Agent or any Lender by or on behalf of the
Borrower for use in connection with the transactions contemplated in this
Agreement, taken as a whole with other documents, certificates or written
statements furnished contemporaneously therewith, contains any untrue statement
of fact or omits to state a material fact (known to the Borrower in the case of
any documents not furnished by it) necessary in order to make the statements
contained therein not misleading in light of the circumstances under which the
same were made.

 


(l)     Insurance. The Borrower and its Subsidiaries (i) have in full force

insurance coverage of their respective properties, assets and business
(including casualty, general liability, products liability and business
interruption insurance) that is (A) no less protective in any material respect
than the insurance the Borrower and its Subsidiaries have carried in accordance
with their past practices or (B) prudent given the nature of the business of the
Borrower and its Subsidiaries and the prevailing practice among companies
similarly situated or (ii) maintain a plan or plans of self-insurance to such
extent and covering such risks as is usual for companies of comparable size
engaged in the same or similar business which plan or plans provide for, among
other things, adequate reserves for the risks being self-insured.

 


(m)     Environmental Matters. (i) The Borrower and each of its Subsidiaries is
in

compliance in all material respects with all Environmental Laws the
non-compliance with which could reasonably be expected to have a material
adverse effect on the financial condition or operations of the Borrower and its
Subsidiaries, taken as a whole, and (ii) & nbsp; there has been no "release or
threatened release of a hazardous substance" (as defined by the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, 42
U.S.C.  9601 et seq.) or any other release, emission or discharge into the
environment of any hazardous or toxic substance, pollutant or other materials
from the Borrower's or its Subsidiaries' property other than as permitted under
applicable Environmental Law and other than those which would not have a
material adverse effect on the financial condition or operations of the Borrower
and its Subsidiaries, taken as a whole. Other than disposals for which the
Borrower has been indemnified in full, all "hazardous waste" (as defined by the
Resource Conservation and Recovery Act, 42 U.S.C.  6901 et seq. (1976) and the
regulations thereunder, 40 CFR Part 261 ("RCRA") generated at the Borrower's or
any Subsidiaries' properties have in the past been and shall continue to be
disposed of at sites which maintain valid permits under RCRA and any applicable
state or local Environmental Law.



ARTICLE V
COVENANTS



 

 

Section 5.01     Affirmative Covenants of the Borrower

. The Borrower

covenants and agrees that the Borrower will, unless and until all of the
Advances shall have been indefeasibly paid in full and the Commitments of the
Lenders shall have terminated, unless Majority Lenders shall otherwise consent
in writing:

 

 


(a)     Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries

to comply, with all applicable laws, rules, regulations and orders, such
compliance to include, without limitation, (i) complying with all Environmental
Laws and (ii) paying before the same become delinquent all taxes, assessments
and governmental charges imposed upon it or upon its property except to the
extent contested in good faith, except where failure to so comply would not have
a material adverse effect on the business, condition (financial or otherwise),
operations or properties of the Borrower and its Subsidiaries, taken as a whole.

 

 


(b)     Reporting Requirements. Furnish to the Lenders:

 

 

 


(i)     as soon as available and in any event within 60 days of the end of

 

each of the first three fiscal quarters of each fiscal year of the Borrower, a
copy of the quarterly report for such quarter for the Borrower and its
Subsidiaries, containing financial statements (including a consolidated balance
sheet, consolidated statements of income and stockholders' equity and cash flows
of the Borrower and its Subsidiaries) for such quarter;

 

 

 


(ii)     as soon as available and in any event within 110 days after the end

 

of each fiscal year of the Borrower, a copy of the annual audit report for such
year for the Borrower and its Subsidiaries, containing financial statements
(including a consolidated balance sheet, consolidated statements of income and
stockholders' equity and cash flows of the Borrower and its Subsidiaries) for
such year, accompanied by an opinion of Deloitte & Touche or other nationally
recognized independent public accountants. The opinion shall be unqualified (as
to going concern, scope of audit and disagreements over the accounting or other
treatment of offsets) and shall state that such consolidated financial
statements present fairly the financial position of the Borrower and its
Subsidiaries as at the dates indicated and the results of their operations and
cash flow for the periods indicated in conformity with GAAP applied on a basis
consistent with prior years (except as stated therein) and that the examination
by such accountants in connection with such consolidated financial statements
has been made in accordance with generally accepted auditing standards;

 

 

 


(iii)     together with each delivery of the report of the Borrower and its

 

Subsidiaries pursuant to subsection (i) or subsection (ii) above, a compliance
certificate for the quarter or year, as applicable, executed by an authorized
financial officer of the Borrower (A) stating, in the case of the financial
statements delivered under Section 5.01(b)(i) for such quarter, that such
financial statements fairly present the financial condition of the Borrower and
its Subsidiaries as at the dates indicated and the results of operations of the
Borrower and its Subsidiaries and cash flow for the periods indicated in
conformity with GAAP applied on a basis consistent with prior years (except as
otherwise stated therein), subject to changes resulting from audit and normal
year-end adjustment, (B) stating that the signer has reviewed the terms of this
Agreement and has made, or caused to be made under his or her supervision, a
review in reasonable detail of the transactions and condition of the Borrower
and its Subsidiaries during the accounting period covered by such financial
statements and that such review has not disclosed the existence during or at the
end of such accounting period, and that the signer does not have knowledge of
the existence as at the date of the compliance certificate, of any condition or
event that constitutes an Event of Default or a Potential Event of Default or,
if any such condition or event existed or exists, specifying the nature and
period of existence thereof and what action the Borrower has taken, is taking
and proposes to take with respect thereto and (C) demonstrating in reasonable
detail compliance during (as required thereunder) and at the end of such
accounting periods with the restrictions contained in Section 5.02(c).

 

 

 


(iv)     together with each delivery of the Borrower's annual report

 

pursuant to subsection (ii) above, a written statement by the independent public
accountants giving the report thereon (so long as delivery of such statement is
not prohibited by AICPA rules) (A) stating that their audit examination has
included a review of the terms of this Agreement as they relate to accounting
matters and (B) stating whether, in connection with their audit examination, any
condition or event that constitutes an Event of Default or a Potential Event of
Default has come to their attention, and if such a condition or event has come
to their attention, specifying the nature and period of existence thereof;
provided, that such accountants shall not be liable by reason of any failure to
obtain knowledge of any such Event of Default or Potential Event of Default that
would not be disclosed in the course of a reasonable audit examination;

 

 

 


(v)     as soon as possible and in any event within five days after the

 

occurrence of each Event of Default and each Potential Event of Default,
continuing on the date of such statement, a statement of an authorized financial
officer of the Borrower setting forth details of such Event of Default or
Potential Event of Default and the action which the Borrower has taken and
proposes to take with respect thereto;

 

 

 


(vi)     promptly after any significant change in accounting policies or

 

reporting practices, notice and a description in reasonable detail of such
change;

 

 

 


(vii)     promptly and in any event within 30 days after the Borrower or

 

any ERISA Affiliate knows or has reason to know that any ERISA Event referred to
in clause (i) of the definition of ERISA Event with respect to any Pension Plan
has occurred which might result in liability to the PBGC a statement of the
chief accounting officer of the Borrower describing such ERISA Event and the
action, if any, that the Borrower or such ERISA Affiliate has taken or proposes
to take with respect thereto;

 

 

 


(viii) promptly and in any event within 10 days after the Borrower or

 

any ERISA Affiliate knows or has reason to know that any ERISA Event (other than
an ERISA Event referred to in (v) above) with respect to any Pension Plan has
occurred which might result in liability to the PBGC, a statement of the chief
accounting officer of the Borrower describing such ERISA Event and the action,
if any, that the Borrower or such ERISA Affiliate has taken or proposes to take
with respect thereto;

 

 

 


(ix)     promptly and in any event within five Business Days after receipt

 

thereof by the Borrower or any ERISA Affiliate from the PBGC, copies of each
notice from the PBGC of its intention to terminate any Pension Plan or to have a
trustee appointed to administer any Pension Plan;

 

 

 


(x)     promptly and in any event within seven Business Days after receipt

 

thereof by the Borrower or any ERISA Affiliate from the sponsor of a
Multiemployer Plan, a copy of each notice received by the Borrower or any ERISA
Affiliate concerning (w) the imposition of Withdrawal Liability by a
Multiemployer Plan, (x) the determination that a Multiemployer Plan is, or is
expected to be, in reorganization within the meaning of Title IV of ERISA,
(y) the termination of a Multiemployer Plan within the meaning of Title IV of
ERISA or (z) the amount of liability incurred, or expected to be incurred, by
the Borrower or any ERISA Affiliate in connection with any event described in
clause (w), (x) or (y) above;

 

 

 


(xi)     promptly after the sending or filing thereof, copies of all proxy

 

statements, financial statements and reports that the Borrower or any of its
Subsidiaries sends to its stockholders generally, and copies of all regular,
periodic and special reports, and all registration statements, that the Borrower
or any of its Subsidiaries files with the SEC or any governmental authority that
may be substituted therefor, or with any national securities exchange;

 

 

 


(xii)     promptly after the furnishing thereof, copies of any statement or

 

report furnished to any other holder of the securities of the Borrower or any of
its Subsidiaries pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to the Lenders
pursuant to any other clause of this Section 5.01.

 

 

 


(xiii)     promptly after the commencement thereof, notice of all material

 

actions, suits and proceedings before any court or government department,
commission, board, bureau, agency or instrumentality, domestic or foreign,
affecting the Borrower or any of its Subsidiaries, of the type described in
Section 4.01(f).

 

 

 


(xiv)     promptly after the occurrence thereof, notice of (A) any event

 

which makes any of the representations contained in Section 4.01(m) inaccurate
in any material respect or (B) the receipt by the Borrower of any notice, order,
directive or other communication from a governmental authority alleging
violations of or noncompliance with any Environmental Law which could reasonably
be expected to have a material adverse effect on the financial condition of the
Borrower and its Subsidiaries, taken as a whole;

 

 

 


(xv)     promptly after any change in any Rating, a notice of such change,

 

which notice shall specify the new Rating, the date on which such change was
publicly announced (in the case of a public rating) or was disclosed to the
Borrower (in the case of a private rating), and such other information with
respect to such change as any Lender through Agent may reasonably request; and

 

 

 


(xvi)     such other information respecting the condition or operations,

 

financial or otherwise, of the Borrower or any of its Subsidiaries as any Lender
through the Agent may from time to time reasonably request.

 

 


(c)     Corporate Existence, Etc. The Borrower will, and will cause each of its

material Subsidiaries to, at all times maintain its fundamental business and
preserve and keep in full force and effect its corporate existence (except as
permitted under Section 5.02(b)) and all rights, franchises and licenses
necessary or desirable in the normal conduct of its business.

 

 


(d)     Maintenance of Insurance. The Borrower will and will cause each of its

Subsidiaries to maintain insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks (i) as are
usually insured by companies engaged in similar businesses and (ii) with
responsible and reputable insurance companies or associations. Notwithstanding
the foregoing, the Borrower and its Subsidiaries may maintain a plan or plans of
self-insurance to such extent and covering such risks as is usual for companies
of comparable size engaged in the same or similar business, which plans shall
include, among other things, adequate reserves for the risks that are
self-insured. On request the Borrower will advise the Agent and the Lenders
concerning any such plan or plans for self-insurance.



 

 

Section 5.02

     Negative Covenants of the Borrower. The Borrower

covenants and agrees that, unless and until all of the Advances shall have been
indefeasibly paid in full and the Commitments of the Lenders shall have
terminated, unless Majority Lenders shall otherwise consent in writing:

 

 


(a)     Liens, Etc. The Borrower will not create or suffer to exist, or permit
any

of its Subsidiaries to create or suffer to exist, any Lien, upon or with respect
to any of its properties, whether now owned or hereafter acquired, or assign, or
permit any of its Subsidiaries to assign, any right to receive income, in each
case to secure or provide for the payment of any Debt of any Person, unless the
Borrower's obligations hereunder shall be secured equally and ratably with, or
prior to, any such Debt; provided however that the foregoing restriction shall
not apply to the following Liens which are permitted:



 

 

 


(i)     set-off rights, arising by operation of law or under any contract

 

entered into in the ordinary course of business, and bankers' Liens, Liens of
carriers, warehousemen, mechanics, workmen, employees, materialmen and other
Liens imposed by law;

 

 

 


(ii)     Liens in favor of the United States of America to secure amounts

 

paid to the Borrower or any of its Subsidiaries as advance or progress payments
under government contracts entered into by it so long as such Liens cover only
(x) special bank accounts into which only such advance or progress payments are
deposited and (y) supplies covered by such government contracts and material and
other property acquired for or allocated to the performance of such government
contracts;

 

 

 


(iii)     attachment, judgment and other similar Liens arising in connection

 

with legal proceedings, provided that the execution or other enforcement of such
Liens is effectively stayed and the claims secured thereby are being contested
in good faith by appropriate proceedings, and provided that any such judgment
does not constitute an Event of Default;

 

 

 


(iv)     Liens on accounts receivable resulting from the sale of such

 

accounts receivable;

 

 

 


(v)     Liens on assets of any Subsidiary of the Borrower existing at the

 

time such Person becomes a Subsidiary (other than any such Lien created in
contemplation of becoming a Subsidiary);

 

 

 


(vi)     purchase money Liens upon or in any property acquired or held by

 

the Borrower or any Subsidiary in the ordinary course of business to secure the
purchase price of such property or to secure Debt incurred solely for the
purpose of financing the acquisition of such property (provided that the amount
of Debt secured by such Lien does not exceed 100% of the purchase price of such
property and transaction costs relating to such acquisition) and Liens existing
on such property at the time of its acquisition (other than any such Lien
created in contemplation of such acquisition); and the interest of the lessor
thereof in any property that is subject to a Capital Lease;

 

 

 


(vii)     Liens, other than Liens described in clauses (i) through (vi) and

 

in clause (ix), to secure Debt not in excess of an aggregate of $75,000,000
principal amount at any time outstanding;

 

 

 


(viii)     Liens resulting from any extension, renewal or replacement (or

 

successive extensions, renewals or replacements), in whole or in part, of any
Debt secured by any Lien referred to in clauses (iv), (v) and (vi) so long as
(x) the aggregate principal amount of any such Debt shall not increase as a
result of any such extension, renewal or replacement and (y) Liens resulting
from any such extension, renewal or replacement shall cover only such property
which secured the Debt that is being extended, renewed or replaced; and

 

 

 


(ix)     Liens on any of the properties described in Schedule II hereto to

 

secure Debt, provided that the amount of such Debt does not exceed 100% of the
fair market value of the property encumbered by such Lien at the time such Debt
is incurred.



 

 


(b)     Restrictions on Fundamental Changes. The Borrower will not, and will

not permit any of its Subsidiaries to, merge or consolidate with or into, or
convey, transfer, lease or otherwise dispose of (whether in one transaction or
in a series of transactions) all or a substantial portion of its assets (whether
now owned or hereafter acquired) to any Person (other than the Borrower or any
Subsidiary of the Borrower, so long as the Borrower, directly or indirectly,
owns 80% or more of the voting stock thereof), or enter into any partnership,
joint venture, syndicate, pool or other combination, unless (a) no Event of
Default or Potential Event of Default has occurred and is continuing or would
result therefrom and (b) in the case of any consolidation or merger involving
the Borrower either (i) the Borrower is the surviving entity or (ii) the Person
surviving or resulting from such consolidation or merger shall have assumed the
obligations of the Borrower hereunder in an agreement or instrument reasonably
satisfactory in form and substance to the Agent.



 

 


(c)     Financial Covenants.

 

 

 


(i)      Leverage Ratio. The Borrower will not permit at any time the ratio

 

of Consolidated Total Debt to Consolidated Total Capitalization to exceed 0.50
to 1.00.

 

 

 


(ii)     Consolidated Total Debt to Consolidated EBITDA Ratio. The

 

Borrower will not permit on any date the ratio of Consolidated Total Debt
outstanding on such date to Consolidated EBITDA for the period of four
consecutive fiscal quarters ending on or immediately prior to such date, to
exceed 2.50 to 1.00.



 

 


(d)     Plan Terminations. The Borrower will not, and will not permit any

ERISA Affiliate to, terminate any Pension Plan so as to result in liability of
the Borrower or any ERISA Affiliate to the PBGC in excess of $15,000,000, or
permit to exist any occurrence of an event or condition which reasonably
presents a material risk of a termination by the PBGC of any Pension Plan with
respect to which the Borrower or any ERISA Affiliate would, in the event of such
termination, incur liability to the PBGC in excess of $15,000,000.

 

 


(e)     Employee Benefit Costs and Liabilities. The Borrower will not, and will

not permit any ERISA Affiliate to, create or suffer to exist, (i) any
Insufficiency with respect to a Pension Plan or any Withdrawal Liability with
respect to a Multiemployer Plan if, immediately after giving effect thereto,
such Insufficiencies and Withdrawal Liabilities of all Pension Plans and
Multiemployer Plans, respectively, of the Borrower and its ERISA Affiliates
exceeds $25,000,000 or (ii) except as provided in Section 4980B of the Code and
except as provided under the terms of any employee welfare benefit plans
provided pursuant to the terms of collective bargaining agreements, any employee
benefit plan to provide health or welfare benefits (through the purchase of
insurance or otherwise) for any retired or former employee of the Borrower or
any of its ERISA Affiliate unless the Borrower and/or any of its ERISA
Affiliates are permitted to terminate such benefits pursuant to the terms of
such employee benefit plan.



ARTICLE VI
EVENTS OF DEFAULT



 

 

Section 6.01

     Events of Default. If any of the following events ("Events of

Default") shall occur and be continuing:

 

 


(a)     The Borrower shall fail to pay any principal of any Advance when the

same becomes due and payable or the Borrower shall fail to pay any interest on
any Advance or any fees or other amounts payable hereunder within five days of
the date due; or

 

 


(b)     Any representation or warranty made by the Borrower herein or in

connection with this Agreement shall prove to have been incorrect in any
material respect when made; or

 

 


(c)     The Borrower shall fail to perform or observe (i) any term, covenant or

agreement contained in Section 5.01(c) or 5.02, or (ii) any other term, covenant
or agreement contained in this Agreement on its part to be performed or observed
if the failure to perform or observe such other term, covenant or agreement
shall remain unremedied for 30 days after the Borrower obtains knowledge of such
breach; or

 

 


(d)     The Borrower or any of its Subsidiaries shall fail to pay any principal
of or

premium or interest on any Debt which is outstanding in a principal amount of at
least $35,000,000 in the aggregate (but excluding Debt arising under this
Agreement) of the Borrower or such Subsidiary (as the case may be), when the
same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt; or any other event shall occur or condition
shall exist under any agreement or instrument relating to any such Debt and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Debt; or any
such Debt shall be declared to be due and payable, or required to be prepaid
(other than by a regularly scheduled required prepayment or by a required
prepayment of insurance proceeds or by a required prepayment as a result of
formulas based on asset sales or excess cash flow), redeemed, purchased or
defeased, or an offer to prepay, redeem, purchase or defease such Debt shall be
required to be made, in each case prior to the stated maturity thereof; or

 

 


(e)     The Borrower or any of its Significant Subsidiaries shall generally not
pay

its debts as such debts become due, or shall admit in writing its inability to
pay its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Borrower or
any of its Significant Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for substantial part of
its property and, in the case of any such proceeding instituted against it (but
not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 60 days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur; or
the Borrower or any of its Significant Subsidiaries shall take any corporate or
partnership action to authorize any of the actions set forth above in this
subsection (e); or

 

 


(f)     Any judgment or order for the payment of money in excess of

$35,000,000 shall be rendered against the Borrower or any of its Significant
Subsidiaries and is not promptly paid by the Borrower or any of its Significant
Subsidiaries and either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order or (ii) there shall be any period of 10
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; or

 

 


(g)     (i)     Any ERISA Event with respect to a Pension Plan shall have

 

occurred and, 30 days after notice thereof shall have been given to the Borrower
by the Agent, (x) such ERISA Event shall still exist and (y) the sum (determined
as of the date of occurrence of such ERISA Event) of the Insufficiency of such
Pension Plan and the Insufficiency of any and all other Pension Plans with
respect to which an ERISA Event shall have occurred and then exist (or in the
case of a Pension Plan with respect to which an ERISA Event described in clause
(iii) through (vi) of the definition of ERISA Event shall have occurred and then
exist, the liability related thereto) is equal to or greater than $15,000,000;
or

 

 

 


(ii)     The Borrower or any ERISA Affiliate shall have been notified by

 

the sponsor of a Multiemployer Plan that it has incurred an aggregate Withdrawal
Liability for all years to such Multiemployer Plan in an amount that, when
aggregated with all other amounts required to be paid to Multiemployer Plans by
the Borrower and its ERISA Affiliates as Withdrawal Liability (determined as of
the date of such notification), exceeds $15,000,000; or

 

 

 


(iii)     The Borrower or any ERISA Affiliate shall have been notified by

 

the sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV or ERISA,
if as a result of such reorganization or termination the aggregate annual
contributions of the Borrower and its ERISA Affiliates to all Multiemployer
Plans that are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such Multiemployer Plans for the plan
year of such Multiemployer Plan immediately preceding the plan year in which the
reorganization or termination occurs by an amount exceeding $15,000,000; or

 

 


(h)     Any Person or two or more Persons acting in concert shall have acquired

beneficial ownership (within the meaning of Rule 13d-3 of the SEC under the
Securities Exchange Act of 1934, as amended), directly or indirectly, of
securities of the Borrower (or other securities convertible into such
securities) representing 35% or more of the combined voting power of all
securities of the Borrower entitled to vote in the election of directors, other
than securities having such power only by reason of the happening of a
contingency; or

 

 


(i)     The Borrower or any of its Subsidiaries shall be suspended or debarred
by

any governmental entity from entering into any government contract or government
subcontract from otherwise engaging in any business relating to government
contracts or from participation in government non-procurement programs, and such
suspension or debarment could reasonably be expected to have a material adverse
effect on the business, condition (financial or otherwise), operations or
properties of the Borrower and its Subsidiaries, taken as a whole; then, and in
any such event, the Agent (i) shall at the request, or may with the consent, of
the Majority Lenders, by notice to the Borrower, declare the obligation of each
Lender to make Advances to be terminated, whereupon the same shall forthwith
terminate, and (ii) shall at the request, or may with the consent, of the
Majority Lenders, by notice to the Borrower, declare the Advances, all interest
thereon and all other amounts payable under this Agreement to be forthwith due
and payable, whereupon the Advances, all such interest and all such amounts
shall become and be forthwith due and payable, without presentment, demand,
protest or further notice of any kind, all of which are here expressly waived by
the Borrower; provided, however, that in the event of an actual or deemed entry
of an order for relief with respect to the Borrower or any of its Subsidiaries
under the Federal Bankruptcy Code, (A) the obligation of each Lender to make
Advances shall automatically be terminated and (B) the Advances, all such
interest and all such amounts shall automatically become and be due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by the Borrower.



ARTICLE VII
THE AGENT



 

 

Section 7.01

     Authorization and Action. Each Lender hereby appoints and

authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement as are delegated to the Agent by the terms
hereof, together with such powers as are reasonably incidental thereto. As to
any matters not expressly provided for by this Agreement (including, without
limitation, enforcement or collection of the Advances and other amounts owing
hereunder), the Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Majority Lenders, and such instructions shall be binding upon all Lenders;
provided, however, that the Agent shall not be required to take any action which
exposes the Agent to personal liability or which is contrary to this Agreement
or applicable law. The Agent agrees to give to each Lender prompt notice of each
notice given to it by the Borrower pursuant to the terms of this Agreement.

 

 


Section 7.02     Agent's Reliance, Etc

. Neither the Agent nor any of its

directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it or them under or in connection with this Agreement,
except for its or their own gross negligence or willful misconduct. Without
limitation of the generality of the foregoing, the Agent: (i) may treat the
payee of any Advance as the holder thereof until the Agent receives and accepts
an Assignment and Acceptance entered into by the Lender which is the payee of
such Advance, as assignor, and an Eligible Assignee, as assignee, as provided in
Section 8.07; (ii) may consult with legal counsel (including counsel for the
Borrower), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts;
(iii) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations
(whether written or oral) made in or in connection with this Agreement;
(iv) shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement on the
part of the Borrower or to inspect the property (including the books and
records) of the Borrower; (v) shall not be responsible to any Lender for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or any other instrument or document furnished pursuant hereto;
and (vi) shall incur no liability under or in respect of this Agreement by
acting upon any notice, consent, certificate or other instrument or writing
(which may be by telecopier, telegram, or delivery) believed by it to be genuine
and signed or sent by the proper party or parties.

 

 


Section 7.03     CUSA and Affiliates

. With respect to its Commitment, the

Advances made by it, CUSA shall have the same rights and powers under this
Agreement as any other Lender and may exercise the same as though it were not
the Agent; and the term "Lender" or "Lenders" shall, unless otherwise expressly
indicated, include CUSA in its individual capacity. CUSA and its affiliates may
accept deposits from, lend money to, act as trustee under indentures of, and
generally engage in any kind of business with, the Borrower, any of their
respective subsidiaries and any Person who may do business with or own
securities of the Borrower or any such subsidiary, all as if CUSA were not the
Agent and without any duty to account therefor to the Lenders.

 

 


Section 7.04     Lender Credit Decision

. Each Lender acknowledges that it

has, independently and without reliance upon the Agent or any other Lender and
based on the financial statements referred to in Section 4.01 and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement.

 

 


Section 7.05     Indemnification

. The Lenders agree to indemnify the Agent

(to the extent not reimbursed by the Borrower), ratably according to the
respective principal amounts of the A Advances then held by each of them (or if
no A Advances are at the time outstanding or if any A Advances are held by
Persons which are not Lenders, ratably according to the respective amounts of
their Commitments), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by, or asserted against the Agent in any way relating to or arising out of this
Agreement or any action taken or omitted by the Agent under this Agreement,
provided that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the Agent's gross negligence or willful
misconduct. Without limitation of the foregoing, each Lender agrees to reimburse
the Agent promptly upon demand for its ratable share of any out-of-pocket
expenses (including counsel fees) incurred by the Agent in connection with the
preparation, execution, delivery, administration, syndication, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, to the extent that the Agent is not reimbursed for such expenses
by the Borrower.

 

 


Section 7.06     Successor Agent

. The Agent may resign at any time by giving

written notice thereof to the Lenders and the Borrower and may be removed at any
time with or without cause by the Majority Lenders. Upon any such resignation or
removal, the Majority Lenders shall have the right to appoint a successor Agent.
If no successor Agent shall have been so appointed by the Majority Lenders, and
shall have accepted such appointment, within 30 days after the retiring Agent's
giving of notice of resignation or the Majority Lenders' removal of the retiring
Agent, then the retiring Agent may, on behalf of the Lenders, appoint a
successor Agent which shall be a commercial bank organized under the laws of the
United States of America or of any State thereof or any Bank and, in each case
having a combined capital and surplus of at least $50,000,000. Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations under this Agreement.
After any retiring Agent's resignation or removal hereunder as Agent, the
provisions of this Article VII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Agent under this Agreement.



ARTICLE VIII
MISCELLANEOUS



 

 

Section 8.01

     Amendments, Etc. No amendment or waiver of any provision

of this Agreement, nor consent to any departure by the Borrower therefrom, shall
in any event be effective unless the same shall be in writing and signed by the
Majority Lenders, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall, unless in writing and
signed by all the Lenders, do any of the following: (a) waive any of the
conditions specified in Section 3.01, (b) increase the Commitments of the
Lenders (except pursuant to Section 2.18) or subject the Lenders to any
additional obligations, (c) reduce the principal of, or interest on, the A
Advances or any fees or other amounts payable hereunder, (d) postpone any date
fixed for any payment of principal of, or interest on, the A Advances or any
fees or other amounts payable hereunder (except pursuant to Section 2.16),
(e) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the A Advances, or the number of Lenders, which shall be
required for the Lenders or any of them to take any action hereunder, or (f)
amend Section 2.16, Section 2.18 or this Section 8.01; and provided, further,
that no amendment, waiver or consent shall, unless in writing and signed by the
Agent in addition to the Lenders required above to take such action, affect the
rights or duties of the Agent under this Agreement; and provided further, that
no amendment, modification, termination or waiver of the principal amount of any
B Advance or payments or prepayments by the Borrower in respect thereof, the
scheduled maturity dates of any B Advance, the dates on which interest is
payable and decreases in interest rates borne by B Advances shall be effective
without the written concurrence of the Lender which has funded such B Advance
and provided, further that no amendment of Section 2.19 shall be effective
without the written consent of each Granting Lender, all or any part of whose
outstanding Loans is being funded by an SPC at the time of such amendment.

 

 


Section 8.02     Notices, Etc

. All notices and other communications provided

for hereunder shall be in writing (including telecopier communication) and
mailed, telecopied or delivered, if to the Borrower, at its address at Computer
Sciences Corporation, 2100 East Grand Avenue, El Segundo, California, 90245,
Attention: Leon J. Level; if to any Bank, at its Domestic Lending Office
specified opposite its name on Schedule I hereto; if to any other Lender, at its
Domestic Lending Office specified in the Assignment and Acceptance pursuant to
which it became a Lender; and if to the Agent, (A) for all notices and
communications relating to borrowings or repayments, including, without
limitation, any Notice of Borrowing, Notice of Conversion/Continuation or notice
of repayment or prepayment, at its address at Citicorp USA, Inc., c/o Citibank
Agency Services, 2 Penns Way, Suite 200, New Castle, Delaware 19720, Attention:
Janet Wallace, and (B) for all other notices and communications at its address
at Citicorp USA, Inc., 787 West 5th Street, 27th Floor, Los Angeles, California
90071, Attention: Walter Larsen; or, as to the Borrower or the Agent, at such
other address as shall be designated by such party in a written notice to the
other parties and, as to each other party, at such other address as shall be
designated by such party in a written notice to the Borrower and the Agent. All
such notices and communications shall, when personally delivered, mailed or
telecopied, be effective when personally delivered, after five (5) days after
being deposited in the mails, or confirmed by telecopier, respectively, except
that notices and communications to the Agent pursuant to Article II or VII shall
not be effective until received by the Agent.

 

 


Section 8.03     No Waiver; Remedies

. No failure on the part of any Lender

or the Agent to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right preclude any other or further exercise thereof or the exercise of any
other right. The remedies herein provided are cumulative and not exclusive of
any remedies provided by law.

 

 


Section 8.04     Costs, Expenses and Indemnification

.

 

 


(a)     The Borrower agrees to pay promptly on demand all reasonable costs and

out-of-pocket expenses of Agent in connection with the preparation, execution,
delivery, administration, syndication, modification and amendment of this
Agreement, and the other documents to be delivered hereunder or thereunder,
including, without limitation, the reasonable fees and out-of-pocket expenses of
counsel for the Agent with respect thereto and with respect to advising the
Agent as to its rights and responsibilities hereunder. The Borrower further
agrees to pay promptly on demand all costs and expenses of the Agent and of each
Lender, if any (including, without limitation, reasonable counsel fees and
out-of-pocket expenses), in connection with the enforcement (whether through
negotiations, legal proceedings or otherwise) of this Agreement and the other
documents to be delivered hereunder, including, without limitation, reasonable
counsel fees and out-of-pocket expenses in connection with the enforcement of
rights under this Section 8.04(a).

 

 


(b)     If any payment of principal of any Eurodollar Rate Advance or B Advance

extended to the Borrower is made other than on the last day of the interest
period for such Advance, as a result of a payment pursuant to Section 2.06 or
acceleration of the maturity of the Advances pursuant to Section 6.01 or for any
other reason, the Borrower shall, upon demand by any Lender (with a copy of such
demand to the Agent), pay to the Agent for the account of such Lender any
amounts required to compensate such Lender for any additional losses, costs or
expenses which it may reasonably incur as a result of such payment, including,
without limitation, any loss, cost or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by any Lender to
fund or maintain such Advance.

 

 


(c)     The Borrower agrees to indemnify and hold harmless the Agent, each

Lender and each director, officer, employee, agent, attorney and affiliate of
the Agent and each Lender (each an "indemnified person") in connection with any
expenses, losses, claims, damages or liabilities to which the Agent, a Lender or
such indemnified persons may become subject, insofar as such expenses, losses,
claims, damages or liabilities (or actions or other proceedings commenced or
threatened in respect thereof) arise out of the transactions referred to in this
Agreement or arise from any use or intended use of the proceeds of the Advances,
or in any way arise out of activities of the Borrower that violate Environmental
Laws, and to reimburse the Agent, each Lender and each indemnified person, upon
their demand, for any reasonable legal or other out-of-pocket expenses incurred
in connection with investigating, defending or participating in any such loss,
claim, damage, liability, or action or other proceeding, whether commenced or
threatened (whether or not the Agent, such Lender or any such person is a party
to any action or proceeding out of which any such expense arises).
Notwithstanding the foregoing, the Borrower shall have no obligation hereunder
to an indemnified person with respect to indemnified liabilities which have
resulted from the gross negligence, bad faith or willful misconduct of such
indemnified person.



 

 

Section 8.05     Right of Set-off

. Upon (i) the occurrence and during the

continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Agent to
declare the Advances due and payable pursuant to the provisions of Section 6.01,
each Lender is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits (time
or demand, provisional or final, or general, but not special) at any time held
and other indebtedness at any time owing by such Lender or any Affiliate thereof
to or for the credit or the account of the Borrower against any and all of the
obligations of the Borrower now or hereafter existing under this Agreement that
are then due and payable, whether or not such Lender shall have made any demand
under this Agreement, and each such Affiliate is hereby irrevocably authorized
to permit such setoff and application. Each Lender agrees promptly to notify the
Borrower after any such set-off and application made by such Lender, provided
that the failure to give such notice shall not affect the validity of such
set-off and application. The rights of each Lender under this Section are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) which such Lender may have.



 

 

Section 8.06     Binding Effect

. This Agreement shall be deemed to have been

executed and delivered when it shall have been executed by the Borrower and the
Agent and when the Agent shall have been notified by each Bank that such Bank
has executed it and thereafter shall be binding upon and inure to the benefit of
the Borrower, the Agent and each Lender and their respective successors and
permitted assigns, except that the Borrower shall not have the right to assign
its rights hereunder or any interest herein without the prior written consent of
all Lenders. At the time of the effectiveness of this Agreement, (i) this
Agreement shall supersede the Existing Amended and Restated Credit Agreement and
(ii) the Existing Amended and Restated Credit Agreement shall automatically
terminate and be of no further force and effect.



 

 

Section 8.07     Assignments and Participations

.

 

 


(a)     Each Lender may assign to one or more Eligible Assignees all or a
portion

of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitment and the A Advances owing to it);
provided, however, that (i) each such assignment shall be of a constant, and not
a varying, percentage of all rights and obligations under this Agreement (other
than any B Advances), (ii) after giving effect to any such assignment, (1) the
assigning Lender shall no longer have any Commitment or (2) the amount of the
Commitment of each of the assigning Lender and the Eligible Assignee party to
such assignment (in each case determined as of the date of the Assignment and
Acceptance with respect to such assignment) shall not be less than $10,000,000,
(iii) each such assignment shall be to an Eligible Assignee, and (iv) the
parties to each such assignment shall execute and deliver to the Agent, for its
acceptance and recording in the Register, an Assignment and Acceptance, and a
processing and recordation fee of $3,500. Upon such execution, delivery,
acceptance and recording, from and after the effective date specified in each
Assignment and Acceptance, (x) the assignee thereunder shall be a party hereto
and, to the extent that rights and obligations hereunder have been assigned to
it pursuant to such Assignment and Acceptance, have the rights and obligations
of a Lender hereunder and (y) the Lender assignor thereunder shall, to the
extent that rights and obligations hereunder have been assigned by it pursuant
to such Assignment and Acceptance, relinquish its rights and be released from
its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender's rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto). Any Lender may at any time pledge or assign all or any portion of its
rights hereunder to any Affiliate of such Lender or any Federal Reserve Bank;
provided, that no such pledge or assignment shall release such Lender from any
of its obligations hereunder.

 

 


(b)     By executing and delivering an Assignment and Acceptance, the Lender

assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrower or the performance or observance by the Borrower of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 4.01, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (v) such assignee confirms that it is an Eligible Assignee;
(vi) such assignee appoints and authorizes the Agent to take such action as
agent on its behalf and to exercise such powers under this Agreement as are
delegated to the Agent by the terms hereof, together with such powers as are
reasonably incidental thereto; and (vii) such assignee agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of this Agreement are required to be performed by it as a Lender.

 

 


(c)     The Agent shall maintain at its address referred to in Section 8.02 a
copy

of each Assignment and Acceptance delivered to and accepted by it and a register
for the recordation of the names and addresses of the Lenders and the Commitment
of, the Commitment Termination Date of, and, with respect to the Borrower,
principal amount of the Advances owing to, each Lender from time to time (the
"Register"). The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Borrower, the Agent and the Lenders may
treat each Person whose name is recorded in the Register as a Lender hereunder
for all purposes of this Agreement. The Register shall be available for
inspection by the Borrower or any Lender at any reasonable time and from time to
time upon reasonable prior notice.

 

 


(d)     Within five days of its receipt of an Assignment and Acceptance executed

by an assigning Lender and an assignee representing that it is an Eligible
Assignee (together with a processing and recordation fee of $3,500 with respect
thereto) and upon consent of the Borrower thereto, which consent shall not be
unreasonably withheld, the Agent shall, if such Assignment and Acceptance has
been completed and is in substantially the form of Exhibit B hereto, (1) accept
such Assignment and Acceptance and (2) record the information contained therein
in the Register. All communications with the Borrower with respect to such
consent of the Borrower shall be either sent pursuant to Section 8.02 or sent to
the following: CSC Enterprises, 2100 E. Grand Avenue, El Segundo, California
90245, Attention: Leon J. Level, Telephone No.: (310) 615-1728, Facsimile No.:
(310) 322-9767.

 

 


(e)     Each Lender may assign to one or more banks or other entities any B

Advance or B Advances made by it.

 

 


(f)     Each Lender may sell participations to one or more banks or other
entities

in or to all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitment and the
Advances owing to it; provided, however, that (i) such Lender's obligations
under this Agreement (including, without limitation, its Commitment to the
Borrower hereunder) shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender shall remain the holder of any such Advance for all purposes
of this Agreement, (iv) the Borrower, the Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender's rights and obligations under this Agreement, and (v) no Lender shall
grant any participation under which the participant shall have rights to require
such Lender to take or omit to take any action hereunder or approve any
amendment to or waiver of this Agreement, except to the extent such amendment or
waiver would: (A) extend the Termination Date of such Lender; or (B) reduce the
interest rate or the amount of principal or fees applicable to Advances or the
Commitment in which such participant is participating.

 

 


(g)     Any Lender may, in connection with any assignment or participation or

proposed assignment or participation pursuant to this Section 8.07, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to the Borrower furnished to such Lender by or on behalf of the
Borrower; provided that, prior to any such disclosure, the assignee or
Participant or proposed assignee or participant shall agree to preserve the
confidentiality of any confidential information relating to the Borrower
received by it from such Lender.



 

 

Section 8.08     Governing Law

. This Agreement shall be governed by, and

construed in accordance with, the laws of the State of New York.



 

 

Section 8.09     Execution in Counterparts

. This Agreement may be

executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.



 

 

Section 8.10     Consent to Jurisdiction; Waiver of Immunities

. The

Borrower hereby irrevocably submits to the jurisdiction of any New York state or
Federal court sitting in New York, New York in any action or proceeding arising
out of or relating to this Agreement, and the Borrower hereby irrevocably agrees
that all claims in respect of such action or proceeding may be heard and
determined in such New York state or Federal court. The Borrower hereby
irrevocably waives, to the fullest extent they may effectively do so, the
defense of an inconvenient forum to the maintenance of such action or
proceeding. The Borrower agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Section 8.10 shall affect the right of any Lender or Agent to serve legal
process in any other manner permitted by law or affect the right of any Lender
or Agent to bring any action or proceeding against the Borrower or its property
in the courts of any other jurisdiction.



 

 

Section 8.11

     Waiver of Trial by Jury. THE BORROWER, THE BANKS,

THE AGENT AND, BY ITS ACCEPTANCE OF THE BENEFITS HEREOF, OTHER LENDERS HEREBY
AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT. The scope of this waiver is
intended to be all-encompassing of any and all disputes that may be filed in any
court and that relate to the subject matter of this transaction, including
without limitation contract claims, tort claims, breach of duty claims and all
other common law and statutory claims. Each of the Borrower, the Banks, the
Agent and, by its acceptance of the benefits hereof, other Lenders
(i) acknowledges that this waiver is a material inducement for the Borrower, the
Lenders and the Agent to enter into a business relationship, that the Borrower,
the Lenders and the Agent have already relied on this waiver in entering into
this Agreement or accepting the benefits thereof, as the case may be, and that
each will continue to rely on this waiver in their related future dealings and
(ii) further warrants and represents that it has reviewed this waiver with its
legal counsel, and that it knowingly and voluntarily waives its jury trial
rights following consultation with legal counsel. THIS WAIVER IS IRREVOCABLE,
MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THIS WAIVER
SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS
TO THIS AGREEMENT. In the event of litigation, this Agreement may be filed as a
written consent to a trial by the court.



 

 

Section 8.12     Survival of Warranties

. All agreements, representations and

warranties made in this Agreement shall survive the execution and delivery of
this Agreement and any increase in the Commitments under this Agreement.

 

 


Section 8.13     Severability

. In case any provision in or obligation under this

Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

 

 


Section 8.14     Headings

Section and subsection headings in this Agreement

are included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose or be given any substantive effect.



 

 

 

 

 

 



--------------------------------------------------------------------------------



SCHEDULE I

APPLICABLE LENDING OFFICES

Bank

Domestic Lending Office

Eurodollar Lending Office

Banca Commerciale Italiana (Los Angeles Foreign Branch)

Banca Commerciale Italiana
(N.Y. Branch)
One South William Street
New York, NY 10004
Attention: Brigitte Sacin
Telephone No. (212) 607-3899
Facsimile No. (212) 809-2124

Banca Commerciale Italiana
(N.Y. Branch)
One South William Street
New York, NY 10004
Attention: Brigitte Sacin
Telephone No. (212) 607-3899
Facsimile No. (212) 809-2124

Banca di Roma

Banca di Roma
One Market Street, Steuart Tower
Suite 1000
San Francisco, CA 94105
Attention: Rick Dietz
Telephone No.: (415) 977-7310
Facsimile No.: (415) 357-9869

Banca di Roma
One Market Street, Steuart Tower
Suite 1000
San Francisco, CA 94105
Attention: Rick Dietz
Telephone No.: (415) 977-7310
Facsimile No.: (415) 357-9869

Banca Nazionale del Lavoro

Banca Nazionale del Lavoro S.p.A.
New York Branch
25 W. 51st St.
New York, NY 10019
Attention: Giulio Giovine
Telephone No. (212) 314-0239
Facsimile: (212) 765-2978

Banca Nazionale del Lavoro S.p.A.
New York Branch
25 W. 51st St.
New York, NY 10019
Attention: Giulio Giovine
Telephone No.: (212) 314-0239
Facsimile No.: (212) 765-2978

ING (U.S.) Capital, LLC

ING (U.S.) Capital, LLC
135 Avenue of the Americas
New York, NY 10055
Attention: Pamela Kaye
Telephone No.: (646) 424-8246
Facsimile No.: (646) 424-8254

ING (U.S.) Capital, LLC
135 Avenue of the Americas
New York, NY 10055
Attention: Pamela Kaye
Telephone No.: (646) 424-8246
Facsimile No.: (646) 424-8254

The Bank of New York

The Bank of New York
One Wall Street, 2nd Floor
New York, NY 10005
Attention: Dawn Hertling
Telephone No.: (212) 635-6742
Facsimile No.: (212) 635-6933

The Bank of New York
One Wall Street, 2nd Floor
New York, NY 10005
Attention: Dawn Hertling
Telephone No.: (212) 635-6742
Facsimile No.: (212) 635-6933

The Bank of Nova Scotia

The Bank of Nova Scotia
580 California Street
San Francisco, CA 94104
Attention: Ed Kofman
Telephone No.: (415) 986-1100
Facsimile No.: (415) 397-0791

The Bank of Nova Scotia
580 California Street
San Francisco, CA 94104
Attention: Ed Kofman
Telephone No.: (415) 986-1100
Facsimile No.: (415) 397-0791

Citicorp USA, Inc.

Citicorp USA, Inc.
Citibank Agency Services
2 Penns Way, Suite 200
New Castle, DE 19720
Attention: Janet Wallace
Telephone No: (302) 894-6029
Facsimile No: (302) 894-6120

Citicorp USA, Inc.
Citibank Agency Services
2 Penns Way, Suite 200
New Castle, DE 19720
Attention: Janet Wallace
Telephone No: (302) 894-6029
Facsimile No.: (302) 894-6120

Dresdner Bank AG

Dresdner Bank AG,
New York Branch
Grand Cayman Branch
75 Wall Street
New York, NY 10005
Attention: Thomas A. Lowe
Telephone No.: (212) 429-3037
Facsimile No.: (212) 429-2780

Dresdner Bank AG,
New York Branch
Grand Cayman Branch
75 Wall Street
New York, NY 10005
Attention: Thomas A. Lowe
Telephone No.: (212) 429-3037
Facsimile No.: (212) 429-2780

Bank One, NA (fka) The First National Bank of Chicago

The First National Bank of Chicago
One First National Plaza
Chicago, IL 60670
Attention: Sharon Bosh
Telephone No.: (312) 732-5694
Facsimile No.: (312) 732-4840

The First National Bank of Chicago
One First National Plaza
Chicago, IL 60670
Attention: Sharon Bosh
Telephone No.: (312) 732-5694
Facsimile No.: (312) 732-4840

First Union National Bank

First Union National Bank
301 S. College St.
Mail Code: NC1183
Charlotte, NC 28288
Attention: Todd Tucker
Telephone No.: (704) 383-0905
Facsimile No.: (704) 383-7999

First Union National Bank
301 S. College St.
Mail Code: NC1183
Charlotte, NC 28288
Attention: Todd Tucker
Telephone No.: (704) 383-0905
Facsimile No.: (704) 383-7999

Mellon Bank, N.A.

Mellon Bank, N.A.
Three Mellon Center, Room 1203
Pittsburgh, PA 15259
Attention: Loan Administration
Telephone No.: (412) 234-7365
Facsimile No.: (412) 209-6122

Mellon Bank, N.A.
Three Mellon Center, Room 1203
Pittsburgh, PA 15259
Attention: Loan Administration
Telephone No.: (412) 234-7365
Facsimile No.: (412) 209-6122

Revolving Commitment Vehicle Corporation

Morgan Guaranty Trust
Company of New York
270 Park Avenue
New York, NY 10017
Attention: John Kowalczuk
Telephone No.: (212) 270-6782
Facsimile No.: (212) 270-4584

Revolving Commitment Vehicle Corporationc/o J.P. Morgan Services Inc.
Euro-Loan Servicing Unit
500 Stanton Christiana Road
Newark, DE 19713-2107
Attention: T'Sean Laws, Credit Operations, 3/ops2
Telephone No. (302) 634-4512
Facsimile No.: (302) 634-1852

National Westminster Bank, Plc

National Westminister Bank, Plc
New York Branch
65 East 55th Street, 24th Floor
New York, NY 10022
Attention: Sheila Shaw, Commercial Loans
Telephone No.:
(212) 401-1406/1424
Facsimile No.: (212) 401-1494

National Westminister Bank, Plc
New York Branch
65 East 55th Street, 24th Floor
New York, NY 10022
Attention: Sheila Shaw, Commercial Loans
Telephone No.:
(212) 401-1406/1424
Facsimile No.: (212) 401-1494

Standard Chartered Bank

Standard Chartered Bank
7 World Trade Center
New York, NY 10048
Attention: Larry Fitzgerald
Telephone No.: (212) 667-0107
Facsimile No.: (212) 667-0568

Standard Chartered Bank
7 World Trade Center
New York, NY 10048
Attention: Larry Fitzgerald
Telephone No.: (212) 667-0107
Facsimile No.: (212) 667-0568

Wells Fargo Bank

Wells Fargo Bank
707 Wilshire Boulevard, 16th Floor
MAC 2818-165
Los Angeles, CA 90017
Attention: Catherine Wallace
Telephone No.: (213) 614-4763
Facsimile No.: (213) 614-2569

Wells Fargo Bank
707 Wilshire Boulevard, 16th Floor
MAC 2818-165
Los Angeles, CA 90017
Attention: Catherine Wallace
Telephone No.: (213) 614-4763
Facsimile No.: (213) 614-2569

Den Danske Bank Aktieselskab

Den Danske Bank Aktieselskab
c/o Den Dankse Bank,
New York Branch
280 Park Avenue,
4th Floor East Building
New York, New York 10017

Den Danske Bank Aktieselskab
c/o Den Dankse Bank,
New York Branch
280 Park Avenue,
4th Floor East Building
New York, New York 10017

 



--------------------------------------------------------------------------------




SCHEDULE II
PROPERTY OF BORROWER AND ITS SUBSIDIARIES

Approximate





Address

Square Footage

Acreage



1.

301 Harper Drive
Moorestown, NJ

41,000

 4.2



2.

3001 Centreville Road
Herndon, VA

87,000

16.5



3.

2100 E. Grand Avenue
El Segundo, CA

206,000

 5.9



4.

304 W. Route 38
Moorestown, NJ

65,865

 5.5



5.

300 Fellowship Road
Mt. Laurel, NJ

12,000

 8.3



6.

3170 Fairview Park Drive
Falls Church, VA

285,408

11.1



7.

100 Winnenden Road
Norwich, CT

149,000

51.0



8.

9305 Lightwave
San Diego, CA

161,000

 9.5



9.

460 Pacific Highway
St. Leonards, Australia

63,355

 1.0



10.

2 Crawford Drive
Nowra, Australia

2,500

 0.2



11.

1500 S. Edgewood Street
Baltimore, MD

20,000

 3.9



12.

45154 Underwood Lane
Sterling, VA

45,000

 5.4



13.

71 Deerfield Lane
Meriden, CT

118,000

18.0



14.

9500 Arboretum Boulevard
Austin, TX

187,000

 5.4



15.

Retortevj 8
Copenhagen, Denmark

360,000

11.8



16.

Oldenborg Alle 1
Copenhagen, Denmark

140,000

 3.4



17.

21-25 Church Street West
Woking, Surrey, United Kingdom

9,600

 0.3



18.

645 Paper Mill Road
Newark, DE

179,400





19.

Lodgehouse, Vinters Park
Maidstone, United Kingdom

79,000

11.3



20

221 Henderson Road
Singapore

60,691

  1.0



21.

Topsail Plaza
11 Sum Street
Shatin NT, Hong Kong

73,000





22.

19 Chaoyanmen Wai Avenue
Beijing, China

5,312





23.

#2 Consolate Avenue
Chendu, China

2,000





24.

836 Dong Feng Road East
Guangzhou, China

6,000





25.

Parlevinkerweg 1
Venlo, Netherlands

37,660





26.

Aldershot, United Kingdom



  35.0



27.

10301 Wilson Boulevard,
Blythwood, SC

861,000

143.3



 



--------------------------------------------------------------------------------



Schedule III
Lender's Commitments

Lender

Commitment

Citicorp USA, Inc.

$36,250,000

Bank One NA

$33,750,000

Wells Fargo Bank

$24,000,000

First Union National Bank

$21,250,000

National Westminster Bank

$11,750,000

ING (U.S.) Capital, LLC

$11,750,000

Dresdner Bank AG

$11,750,000

Banca Di Roma

$16,500,000

The Bank of New York

$28,750,000

Mellon Bank N.A.

$28,750,000

Banco Nationale del Lavoro

$11,750,000

The Bank of Nova Scotia

$19,250,000

Revolving Commitment Vehicle Corporation

$33,750,000

Den Denske Bank

$12,500,000

Standard Chartered Bank

$19,250,000

Total Commitments:

$321,000,000

 

 



